


Exhibit 10.43

 

EXECUTION VERSION

 

Loan Number: 504180657

Deal Number:  100101

 

CREDIT AGREEMENT

 

BY AND AMONG

 

BEHRINGER HARVARD MULTIFAMILY OP I LP, and BEHRINGER HARVARD
ORANGE, LLC (doing business as Grand Reserve Orange)

 

collectively, as Borrower

 

AND

 

NORTHMARQ CAPITAL, LLC,

as Lender

 

March 26, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

1.1.

Definitions

 

1

 

1.2.

Construction

 

14

 

1.3.

Accounting Principles

 

15

2.

REVOLVING CREDIT FACILITY

 

16

 

2.1.

Revolving Credit Commitment

 

16

 

2.2.

Term

 

16

 

2.3.

Nature of Lender’s Obligations with Respect to the Loan

 

16

 

2.4.

Fees

 

16

 

2.5.

Loan Requests

 

18

 

2.6.

The Loan

 

19

 

2.7.

The Revolving Credit Note

 

20

 

2.8.

Use of Proceeds

 

20

 

2.9.

Additions to the Collateral Pool

 

20

 

2.10.

Release of Collateral

 

22

 

2.11.

Payment of the Loan Balance Without Termination

 

23

 

2.12.

Valuations

 

23

 

2.13.

Termination

 

25

 

2.14.

Material Adverse Change to Borrower or a Collateral Pool Property

 

26

 

2.15.

Release of Collateral Followed by a Permanent Loan

 

27

 

2.16.

Loan Documents

 

28

3.

INTEREST RATES

 

29

 

3.1.

Interest Rate

 

29

 

3.2.

Interest Rate Determinations

 

29

 

3.3.

Interest Periods

 

29

 

3.4.

Illegality; Increased Costs

 

32

4.

PAYMENTS

 

32

 

4.1.

Payments

 

32

 

4.2.

Payment Dates

 

33

 

4.3.

Prepayments

 

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

4.4.

Prepayment Fee

 

35

 

4.5.

Additional Payment Obligations

 

35

 

4.6.

Additional Compensation in Certain Circumstances

 

36

5.

CONDITIONS OF LENDING

 

37

 

5.1.

Initial Borrowing Tranche

 

37

 

5.2.

Each Subsequent Borrowing Tranche

 

39

6.

REPRESENTATIONS AND WARRANTIES

 

40

 

6.1.

Representations and Warranties

 

40

 

6.2.

Updates

 

51

 

6.3.

Survival of Representations and Warranties

 

51

7.

COVENANTS

 

51

 

7.1.

Covenants

 

51

 

7.2.

Reporting Requirements

 

58

 

7.3.

Escrows

 

59

 

7.4.

Additional Financial Covenants

 

59

8.

DEFAULT

 

59

 

8.1.

Events of Default

 

59

 

8.2.

Consequences of Event of Default

 

62

 

8.3.

Notice of Sale

 

62

9.

MISCELLANEOUS

 

62

 

9.1.

Cooperation by Borrower; Borrower’s Obligations

 

62

 

9.2.

Successors and Assigns

 

62

 

9.3.

Modifications, Amendments or Waivers

 

63

 

9.4.

Forbearance

 

63

 

9.5.

Remedies Cumulative

 

63

 

9.6.

Reimbursement and Indemnification of Lender and Servicer by Borrower; Taxes

 

63

 

9.7.

Holidays

 

64

 

9.8.

Notices

 

64

 

9.9.

Severability

 

65

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

9.10.

Governing Law; Consent to Jurisdiction and Venue

 

66

 

9.11.

Prior Understanding

 

66

 

9.12.

Duration; Survival

 

66

 

9.13.

Disclosure of Information

 

67

 

9.14.

Exceptions

 

67

 

9.15.

Relationship of Parties; No Third Parties Benefited

 

67

 

9.16.

Authority to File Notices

 

67

 

9.17.

WAIVER OF TRIAL BY JURY

 

67

 

9.18.

Interpretation

 

68

 

9.19.

Brokerage Fee

 

68

 

9.20.

Advertising

 

68

 

9.21.

Time of Essence

 

68

 

9.22.

Counterparts

 

68

 

9.23.

NOTICE OF FINAL AGREEMENT

 

68

 

iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (“Agreement”) is dated as of March 26, 2010 and is made by
and among BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership,
and BEHRINGER HARVARD ORANGE, LLC (doing business as Grand Reserve Orange), a
Delaware limited liability company, each having an address at 15601 Dallas
Parkway, Suite 600, Addison, Texas 75001 (collectively, “Borrower”) and
NORTHMARQ CAPITAL, LLC, a Minnesota limited liability company having an address
at 3500 American Boulevard West, Suite 500, Bloomington, Minnesota 55431, Attn:
Paul Cairns.

 

RECITALS

 

WHEREAS, Borrower desires to obtain a revolving credit facility from Lender in
an amount up to, but not exceeding ONE HUNDRED FIFTY MILLION and NO/100 Dollars
($150,000,000.00);

 

WHEREAS, Borrower has offered to grant Lender a security interest in certain
real property and other assets owned by Borrower as security for Borrower’s
repayment of such revolving loan; and

 

WHEREAS, Lender is willing to make the above described loan to Borrower secured
by an interest in such real property and other assets owned by Borrower.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                       DEFINITIONS

 

1.1.                              Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

“Addition Fee” shall have the meaning set forth in Section 2.9.3.

 

“Affiliate” or “Affiliates” as to any Person shall mean any other Person
(i) which directly or indirectly controls, is controlled by, or is under common
control with such Person, (ii) which beneficially owns or holds fifty percent
(50%) or more of any class of the voting or other equity interests of such
Person, or (iii) fifty percent (50%) or more of any class of voting interests or
other equity interests of which is beneficially owned or held, directly or
indirectly, by such Person.  Control, as used in this definition, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

 

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules attached hereto.

 

“Authorized Officer” shall mean those individuals, designated by written Notice
to Lender from Borrower, who are authorized to execute Notices, reports and
other documents on behalf of Borrower where an Authorized Officer’s authority is
required hereunder; provided, further, that the individuals so designated as the
Authorized Officers of Borrower shall be the sole representatives of Borrower
for the purpose of giving or receiving any Notices permitted or required of an
Authorized Officer by this Agreement.  Borrower may amend such list of
individuals from time to time by giving written Notice of such amendment to
Lender.  All Loan Documents shall be executed by an Authorized Officer.

 

“Authorized Representative” shall mean those individuals, designated by written
Notice to Lender from Borrower, who are authorized to execute Notices, reports
and other documents on behalf of Borrower where an Authorized Representative’s
authority is required hereunder; provided, further, that the individuals so
designated as the Authorized Representative of Borrower shall be the sole
representatives of Borrower for the purpose of giving or receiving any Notices
permitted or required of an Authorized Representative by this Agreement. 
Borrower may amend such list of individuals from time to time by giving written
Notice of such amendment to Lender.

 

“Base Rate” shall mean the LIBO Rate plus the applicable Margin.  Interest
accruing at the Base Rate shall be calculated monthly in the manner provided in
this Agreement based on the aggregate principal balance of the Base Rate
Borrowing Tranches outstanding during the applicable Month, and such interest
shall be paid in arrears, as provided herein.  The LIBO Rate plus the applicable
Margin with respect to each Base Rate Borrowing Tranche shall remain fixed
throughout the applicable Interest Period and shall then be recalculated as of
each renewal of such Base Rate Borrowing Tranche in accordance with
Section 3.2.1.  The Margin with respect to each Base Rate Borrowing Tranche
shall be determined and redetermined from time to time in accordance with
Section 3.2.1.

 

“Base Rate Borrowing Tranche” shall mean any Borrowing Tranche which accrues
interest at the Base Rate.

 

“Benefit Arrangement” shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, including without limitation a Pension
Plan or a Multiemployer Plan and which is maintained, sponsored or otherwise
contributed to by any member of the ERISA Group.

 

“BHMR” shall mean Behringer Harvard Multifamily REIT I, Inc., a Maryland
corporation.

 

“BHOP” shall mean Behringer Harvard Multifamily OP I LP, a Delaware limited
partnership.

 

“Borrower” shall mean the entity(ies) defined as Borrower in the Recitals
together with any Proposed Borrower that joins in this Agreement pursuant to the
terms and conditions of Section 2.9.2.2.

 

2

--------------------------------------------------------------------------------


 

“Borrower’s Knowledge” shall mean the knowledge of any officer or employee of
Borrower and/or any Affiliate which manages or operates any of the Collateral
Pool Properties on behalf of a Borrower who is directly involved in the
management or operation of the applicable Collateral Pool Property and not below
the level of an asset manager or property manager.

 

“Borrowing Date” shall mean, with respect to any Borrowing Tranche, the date of
borrowing or renewal, as the case may be, which shall be a Business Day or, in
the case of a renewal which would otherwise fall on a day other than a Business
Day, the first Business Day thereafter.

 

“Borrowing Tranche” shall mean each advance at the Base Rate hereunder having a
particular Interest Period outstanding at any one time, and all advances at the
Prime Rate.  Two (2) or more Borrowing Tranches accruing interest at a Base Rate
may be combined to form a single Borrowing Tranche with the same Interest Period
(a) without a Prepayment Fee or other penalty or fee in the event such two
(2) or more Borrowing Tranches mature and are renewed at the same time with the
same Interest Period or (b) in the event two (2) or more Borrowing Tranches
mature at different times, with the applicable Prepayment Fee if one (1) or more
Borrowing Tranches are advanced or prepaid and at the request of the Borrower
then combined with one (1) or more other Borrowing Tranches with the same
Interest Period.  For all purposes hereunder, all Prime Rate fundings permitted
hereunder shall be aggregated and deemed a single Borrowing Tranche.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or a legal
holiday on which either Lender or Servicer is closed for business, and (ii) in
connection with any Loan Request or Renewal Request for a Base Rate Borrowing
Tranche which will accrue interest in part based on the LIBO Rate, any day in
which business is not carried on in the London interbank market.

 

“Certificate of Compliance” shall have the meaning set forth in Section 7.4.3.

 

“Closing Date” shall mean the first date on which both of the following
requirements are met: (i) this Agreement has been fully executed and (ii) all
conditions to closing set forth in Section 5.1 hereof shall have been
satisfied.  The closing shall take place on the Closing Date at such time and
place as the parties agree.

 

“Collateral” shall mean the Collateral Pool Properties, and all other property
of Borrower on which first priority liens and security interests have been
granted for the benefit of Lender to secure the Loan and all other obligations
of Borrower under the Collateral Pool Property Documents.

 

“Collateral Agreements” shall mean (i) any agreements between Borrower and
Lender for the purpose of establishing replacement reserves for the Collateral
Pool Properties or a particular Collateral Pool Property, including
(a) agreements establishing a fund to assure the completion of repairs or
improvements specified in any such agreement, or (b) agreements assuring a
reduction of the outstanding principal balance of the Loan if the occupancy
income from a Collateral Pool Property does not increase to a level specified in
such agreement, and (ii) 

 

3

--------------------------------------------------------------------------------


 

any other agreement or agreements between Borrower and Lender which provide for
the establishment of any other fund, reserve or account, all of the foregoing to
be imposed only pursuant to an express written agreement between Borrower and
Lender entered into (a) at the Closing Date, or (b) with respect to real estate
properties added to the Collateral Pool pursuant to Section 2.9, at or prior to
such addition.

 

“Collateral Pool”, “Collateral Pool Property” and “Collateral Pool Properties”
shall mean the multi-family real property or properties, as the case may be, as
set forth in Schedule 1.1(A), together with any multi-family real properties
which have been added to the Collateral Pool and less any multi-family real
properties which have been released from the Collateral Pool hereunder. 
Schedule 1.1(A) shall be deemed amended each time a Collateral Pool Property is
added to the Collateral Pool or released from the Collateral Pool in accordance
with the terms of this Agreement.

 

“Collateral Pool Property Documents” shall mean the Lender’s then current
versions of the Security Instruments, assignments of leases and rents,
guaranties, indemnities, Collateral Agreements, O&M Programs, and any other
documents now or in the future executed (or, in the case of a UCC financing
statement, authorized) by Borrower, any guarantor or any other person or entity
in connection with the Loan or the Collateral, as such documents may be amended
from time to time.  The Collateral Pool Property Documents shall include, but
not be limited to, those documents set forth in Schedule 1.1(B).

 

“Commitment” shall mean ONE HUNDRED FIFTY MILLION and NO/100 Dollars
($150,000,000.00).

 

“Commitment Fee” shall have the meaning set forth in Section 2.4.5 hereof.

 

“Consolidated Net Worth” means, for any period of determination with respect to
BHMR and its subsidiaries on a consolidated basis, the excess of the Person’s
assets over the Person’s liabilities, determined in accordance with GAAP on a
consolidated basis, provided that all real property shall be valued on an
undepreciated basis.

 

“Deemed Minimum Loan Amount” shall mean an amount equal to seventy-five percent
(75%) of the Commitment.

 

“Dollar”, “U.S. Dollars” and the symbol $ shall mean lawful money of the United
States of America.

 

“Early Termination Fee” shall have the meaning set forth in Section 2.13.4
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Group” shall mean, at any time, Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with Borrower, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

4

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events described in Section 8.1 or
otherwise referred to herein as an “Event of Default”.

 

“Expiration Date” shall mean the earlier to occur of (i) the Maturity Date, or
(ii) the date specified by Borrower as the Expiration Date under Section 2.13.2.

 

“Facility Debt Service” shall mean, for the purposes of this Agreement, the sum
of (i) the interest due on the Revolving Credit Note, including any default
interest (subject to a floor of two percent (2.0%) for the LIBO Rate or any
other index then being used by Lender to determine the interest rate of the
Revolving Credit Note pursuant to this Agreement) and (ii) an amount equal to
one hundred basis points (0.01) of the then outstanding amount of such Revolving
Credit Note, but exclusive of any voluntary or mandatory principal prepayments
allowed or required hereunder.  Facility Debt Service shall be annualized at the
time of Lender’s determination based on the interest rates then accruing under
all outstanding Borrowing Tranches, notwithstanding the duration of any Interest
Period.  Facility Debt Service shall be recalculated (a) as of each Loan
Request, (b) as of each Renewal Request, or deemed renewal under Section 3.3.3,
(c) on or about September 1st of each calendar year during the term of this
Agreement, commencing on or about September 1, 2011, (d) as of each addition,
substitution or deletion of a property to or from the Collateral Pool, (e) as of
each repayment of any principal portion of the Loan, and (f) upon the occurrence
of any Material Adverse Change.

 

“Facility Debt Service Coverage Ratio” shall mean, at the time of Lender’s
determination, the then prevailing computation of Net Operating Income of the
Collateral Pool Properties, using Lender’s then current policies and guidelines,
divided by the then prevailing computation of Facility Debt Service.

 

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation.

 

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

 

“Indebtedness” shall mean at any time and from time to time the principal amount
of the Revolving Credit Note then outstanding, interest thereon, and any other
amounts due under the Revolving Credit Note, this Agreement, the Security
Instrument(s) or any other Loan Document, including, without limitation,
prepayment premiums, Prepayment Fees, Unused Facility Fees, Minimum Usage Fees,
other fees due hereunder or thereunder, late charges, default interest, and
advances to protect the security of the Security Instrument under Section 12 of
the Security Instrument.

 

“Initial Market Value” shall mean the Market Value of any Collateral Pool
Property as of the date the same is included in the Collateral Pool pursuant to
the provisions hereof.  The Initial Market Value of the Collateral Pool
Properties is shown at Schedule 1.1(A).

 

“Interest Period” shall have the meaning assigned to such term in Section 3.3.

 

5

--------------------------------------------------------------------------------


 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

“Lender” shall mean at any time and from time to time, the entity that is the
holder of the Revolving Credit Note, provided, that Lender may in its sole
discretion designate Servicer to perform some or all of Lender’s obligations
under this Agreement, the Revolving Credit Note and the other Loan Documents. 
NorthMarq, the initial Lender, intends to sell the Revolving Credit Note to
Freddie Mac and assign all of its interests in this Agreement and the other Loan
Documents to Freddie Mac subsequent to the Closing Date, provided the Collateral
Pool Properties serve as Collateral for the Loan as of the date of said
assignment.

 

“LIBO Rate” shall mean, with respect to any Base Rate Borrowing Tranche, the
rate of interest, rounded to the nearest basis point (i.e. one-hundredth of one
percent (0.0001)), displayed as of 11:00 a.m. London time on the second Business
Day preceding the first day of the applicable Interest Period on the Bloomberg,
L.P., page “BBAM”, as the British Bankers Association (“BBA”) LIBO Rate (such
page, or such other page as may replace page BBAM on that service, or at the
option of Lender (i) the applicable page on another credible and generally
recognized service which electronically transmits or displays BBA LIBO Rates for
the applicable Interest Period or (ii) any publication of LIBO Rates available
from BBA for the applicable Interest Period, is referred to as the “Designated
Bloomberg Page”) for purposes of calculating effective rates of interest for
loans or obligations for an amount comparable to such Borrowing Tranche and
having a term equal to the Interest Period.  If the Designated Bloomberg Page is
not available, but such information is generally still published, the LIBO Rate
for such Interest Period will be the BBA LIBO Rate most recently published for
such Interest Period.

 

“Lien” shall mean any Security Instrument, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
authorized or consented to by Borrower or other public notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

 

“Liquidity” shall mean the sum of (a) all available cash on hand, (b) the fair
market value of all readily marketable securities and (c) any unused or undrawn
borrowing capacity under any line of credit (other than any line of credit
extended pursuant to this Agreement or otherwise extended by Freddie Mac).

 

“Loan” shall mean the sum of all Borrowing Tranches outstanding at any one time.

 

“Loan Document” or “Loan Documents” shall mean any or all of this Agreement, the
Revolving Credit Note, the Collateral Pool Property Documents and any other
instruments,

 

6

--------------------------------------------------------------------------------


 

certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith.

 

“Loan to Value Ratio” shall mean the product, expressed as a percentage,
determined by dividing the Loan by the aggregate of the then current Market
Values of the Collateral Pool Properties.  The Loan to Value Ratio shall be
recalculated based on Lender’s then current underwriting policies consistently
applied (a) as of each Loan Request, (b) as of each Renewal Request, or deemed
renewal under Section 3.3.3, (c) on or about September 1st of each calendar year
during the term of this Agreement, commencing on or about September 1, 2011,
(d) as of each addition, substitution or deletion of a property to or from the
Collateral Pool, (e) as of each repayment of any principal portion of the Loan,
and (f) upon the occurrence of any Material Adverse Change.

 

“Loan Request” shall have the meaning given to such term in Section 2.5.

 

“Margin” shall mean with respect to a Base Rate Borrowing Tranche, the sum of
the Net Spread and the Servicing Spread.

 

“Market Value” shall mean as to each individual Collateral Pool Property, the
lesser of (a) if applicable, the Maximum Market Value for such Collateral Pool
Property or (b) the Initial Market Value of such property, in each case as such
Market Value may be subsequently increased or decreased in accordance with the
terms and conditions of this Agreement; provided, that, the Market Value of an
individual Collateral Pool Property shall never exceed the Maximum Market Value
for such Collateral Pool Property; provided, further, that, with respect to such
Collateral Pool Properties acquired or developed within twelve (12) months prior
to the date such Collateral Pool Property is added to the Collateral Pool, the
Initial Market Value shall not exceed the sum of (i) the purchase price paid by
Borrower (or an Affiliate) for such Collateral Pool Property, (ii) the capital
expenditures paid by Borrower (or an Affiliate) for such Collateral Pool
Property during such twelve (12) month period, (iii) the acquisition costs (not
to exceed three percent (3%) of the purchase price paid by Borrower (or an
Affiliate)) paid by Borrower (or an Affiliate) in connection with the purchase
of such Collateral Pool Property and (iv) any escrows held by or on behalf of
Lender on account of capital expenditures (i.e. replacement reserves or repair
escrows) for such Collateral Pool Property.

 

“Material Adverse Change” shall mean any set of circumstances or events which,
in Lender’s reasonable discretion, would have or is then reasonably expected to
have a material adverse effect on (i) the validity or enforceability of this
Agreement or the other Loan Documents taken as a whole, (ii) the ability of
Borrower (in the aggregate) to duly and punctually pay or perform its
Obligations, (iii) the ability of Lender to enforce its legal remedies pursuant
to this Agreement or the other Loan Documents taken as a whole, including,
without limitation, by realizing upon any Collateral or any guaranty, (iv) the
business prospects or financial condition of Borrower (in the aggregate) or any
guarantor, (v) the financial performance or Market Value of any Collateral Pool
Property, or (vi) the compliance of any Collateral Pool Property with any Law
dealing with the use, ownership or operating of a Collateral Pool Property or
any Law, the noncompliance with which could reasonably be

 

7

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on the financial performance of
Market Value of any Collateral Pool Property.

 

“Maturity Date” shall mean, the earlier of (i) the Scheduled Maturity Date and
(ii) the date on which the unpaid principal balance of the Revolving Credit Note
becomes due and payable by acceleration or otherwise pursuant to this Agreement
or any Loan Document or the exercise by Lender of any right or remedy under this
Agreement or any Loan Document.

 

“Maximum Facility Available” shall mean, at the time of determination, the
maximum amount which Borrower may borrow under this Agreement without violating
the Sublimits set forth in Section 2.5.3.

 

“Maximum Loan to Value Ratio” shall mean seventy percent (70%).

 

“Maximum Market Value” shall mean, as applicable, with respect to any individual
Collateral Pool Property, the product of the Maximum Recovery Amount for such
Collateral Pool Property divided by the Maximum Loan to Value Ratio.  The
Maximum Market Value of the Collateral Pool Properties is shown on Schedule
1.1(A).  Schedule 1.1(A) shall be deemed amended each time a Collateral Pool
Property is added to the Collateral Pool.  For the avoidance of doubt, the
Maximum Market Value shall only be applicable to those Collateral Pool
Properties where the maximum amount which Lender may recover in connection with
its exercise of remedies hereunder or under any other Transaction Document is
limited pursuant to applicable Law or pursuant to restrictions contained in the
applicable Collateral Pool Property Documents as specified by Lender on Schedule
1.1(A) as amended from time to time.

 

“Maximum Recovery Amount” shall mean, at the time the Collateral Pool Property
is added to the Collateral Pool, the maximum amount which Lender may recover
pursuant to applicable Law or pursuant to restrictions contained in the
applicable Collateral Pool Property Documents from a Collateral Pool Property
(through foreclosure or otherwise) in connection with its exercise of remedies
hereunder or under any other Transaction Document.  For illustrative purposes
only, the Collateral Pool Property Documents for Collateral Pool Properties
located in the State of New York may contain language that limits the maximum
recovery allowed under those Collateral Pool Property Documents.  The Maximum
Recovery Amount of the Collateral Pool Properties is shown on Schedule 1.1(A). 
Schedule 1.1(A) shall be deemed amended each time a Collateral Pool Property is
added to the Collateral Pool.  For the avoidance of doubt, the Maximum Recovery
Amount shall only be applicable to those Collateral Pool Properties where the
maximum amount which Lender may recover in connection with its exercise of
remedies hereunder or under any other Transaction Document is limited pursuant
to applicable Law or pursuant to restrictions contained in the applicable
Collateral Pool Property Documents as specified by Lender on Schedule 1.1(A) as
amended from time to time.

 

“Minimum Usage Fee” shall have the meaning set forth in Section 2.4.4.

 

“Month” shall mean the appropriate calendar month.

 

“Monthly Payment Statement” shall have the meaning given to such term in
Section 4.2.

 

8

--------------------------------------------------------------------------------


 

“Mortgage Review Fee” shall mean a non-refundable fee in an amount equal to
(i) with respect to Freddie Mac, for each Collateral Pool Property included in
the Collateral as of the Closing Date, FIVE THOUSAND and NO/100 Dollars
($5,000.00) per real property payable to Freddie Mac and (ii) with respect to
Servicer, (a) for the initial Collateral Pool Property included in the
Collateral, TEN THOUSAND and NO/100 Dollars ($10,000.00) for such real property
payable to Servicer and (b) for each subsequent Collateral Pool Property
included in the Collateral (including Collateral Pool Properties included in the
Collateral as of the Closing Date other than the initial Collateral Pool
Property), FIVE THOUSAND and NO/100 Dollars ($5,000.00) per real property
payable to Servicer.  For any Collateral Pool Properties included in the
Collateral after the Closing Date, Freddie Mac’s underwriting fees will be
included in the Addition Fee.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five (5) Pension Plan
years, has made or had an obligation to make such contributions.

 

“Net Operating Income” shall mean an annualized dollar amount, as determined by
Lender in its sole discretion in accordance with Lender’s then applicable
underwriting standards, which is equal to all income from the operations of the
Collateral Pool Properties that is available for repayment of debt after
deducting for economic vacancy and all expenses (exclusive of debt service on
account of the Loan) and otherwise calculated as provided below.  Net Operating
Income shall be calculated by Lender for each individual Collateral Pool
Property as of the Closing Date and thereafter on or about September 1st,
commencing on or about September 1st, 2011, of each calendar year during the
term of this Agreement, in accordance with Lender’s then current methodology,
excluding from such calculation expenses from depreciation, amortization,
interest expenses, non-recurring items and capital expenses, but including in
such calculation an assumed capital expense reserve in an amount consistent with
Lender’s then current requirements for such capital reserves, and provided
further that in the event Lender’s methodology or underwriting standards for
calculating Net Operating Income changes to include any of the foregoing
excluded items, then such methodology shall apply to Collateral Pool Properties
added after the date of the change in methodology or underwriting standards.  In
addition, upon the addition, substitution or release of any real property in the
Collateral Pool pursuant to the provisions hereof, Lender shall redetermine Net
Operating Income for the Collateral Pool in the following manner: (i) in the
event of an addition of a real property to the Collateral Pool, Lender shall add
the Net Operating Income of the real property added to the Collateral Pool to
the most recent determination of Net Operating Income for the existing
Collateral Pool; (ii) in the event of a release of a real property from the
Collateral Pool, Lender shall subtract the Net Operating Income of the real
property released from the Collateral Pool from the most recent determination of
Net Operating Income for the Collateral Pool; or (iii) in the event of a
substitution of a real property in the Collateral Pool, Lender shall (x) add the
Net Operating Income of the real property added to in the Collateral Pool to the
most recent determination of Net Operating Income for the existing Collateral
Pool and (y) subtract the Net Operating Income of the real property released
from the Collateral Pool from the most recent determination of Net Operating
Income for the Collateral Pool.

 

9

--------------------------------------------------------------------------------

 

“Net Spread” shall have the meaning set forth in Section 2.4.6.2 with respect to
any Base Rate Borrowing Tranche hereunder.

 

“NorthMarq” shall mean NorthMarq Capital, LLC, a Minnesota limited liability
company.

 

“Notice” shall have the meaning given to that term in Section 9.8.

 

“O&M Programs” shall mean a written program of operations and maintenance for a
Collateral Pool Property approved in writing by Lender.

 

“Obligation” shall mean any obligation or liability of Borrower to Lender,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Revolving Credit Note or any other Loan
Document, excluding any Permanent Loan or any other liability of Borrower to
Lender not created under this Agreement, the Revolving Credit Note or the other
Loan Documents.

 

“Official Body” shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Payment Date” shall have the meaning given to that term in Section 4.2.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Plan” shall mean at any time an employee pension benefit plan which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Internal Revenue Code and either (i) is maintained by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five (5) years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

 

“Permanent Loan” shall have the meaning assigned to that term in Section 2.15.1.

 

“Permanent Loan Collateral” shall have the meaning assigned to that term in
Section 2.15.1.

 

“Permitted Exceptions” shall mean:

 

(a)                                  Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(b)                                 Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and

 

10

--------------------------------------------------------------------------------


 

payable or have been bonded over to the satisfaction of Lender or which is
released of record or otherwise remedied to Lender’s satisfaction within 30 days
of the date of creation;

 

(c)                                  Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of a real property,
none of which (i) materially impairs the use of such property or the value
thereof, (ii) is violated in any material respect by existing or proposed
structures or land use, subject to “grandfathering” and other permitted
non-conforming uses as permitted by Lender during underwriting, or (iii) impairs
Borrower’s ability to fully rebuild, repair or restore any improvements located
on a Collateral Pool Property following a casualty unless the same has been
disclosed to Lender in writing and, if required by Lender’s underwriting
standards at the time the applicable Collateral Pool Property is added to the
Collateral Pool, is subject to law and ordinance coverage acceptable to Lender
in its sole discretion;

 

(d)                                 Liens, security interests and mortgages in
favor of Lender for the benefit of Lender;

 

(e)                                  Encumbrances listed as exceptions to
Lender’s title insurance policies for the Collateral Pool Properties;

 

(f)                                    Rights of tenants under residential
leases and other retail and commercial leases permitted under the Loan
Documents;

 

(g)                                 Liens on or leases of personal property; and

 

(h)                                 Liens or encumbrances otherwise agreed to by
Lender in writing from time to time.

 

“Permitted Transfer” shall mean a Transfer (as defined in the applicable
Security Instrument as modified) that does not result in an Event of Default
under such Security Instrument.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Potential Default” shall mean any event or condition which, with the passage of
time, the giving of notice, or a determination by Lender, or any combination of
the foregoing, would constitute an Event of Default.

 

“Prepayment Fee” shall have the meaning set forth in Section 4.4.

 

“Prime Rate” shall mean the rate of interest per annum established on the first
day of each Month during the term hereof and published in The Wall Street
Journal as the prime rate, or any comparable publication reasonably selected by
Lender in the event The Wall Street Journal no longer publishes the prime rate.

 

11

--------------------------------------------------------------------------------


 

“Prime Rate Borrowing Tranche” shall mean all Prime Rate fundings in the
aggregate which accrue interest at the Prime Rate.  Notwithstanding anything to
the contrary contained herein, no Prime Rate Borrowing Tranches will be
permitted hereunder except as may be required pursuant to Sections 3.3.2 or 3.4.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

“Proposed Borrower” shall mean a Single Asset Entity that is a subsidiary of,
and controlled by, BHOP (or in the case of a Permitted Transfer involving BHOP,
Behringer Harvard Multifamily Advisors I LP, a Texas limited partnership), and
is the owner of one or more properties which have been proposed to be included
in the Collateral Pool, pursuant to the terms hereof.  A Proposed Borrower may
own multiple properties provided that each property is included in the
Collateral Pool.

 

“Release Fee” shall have the meaning set forth in Section 2.10.

 

“Renewal Date” shall have the meaning given to such term in Section 3.3.3.

 

“Renewal Request” shall have the meaning given to such term in Section 3.3.3.

 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Pension Plan or Multiemployer
Plan.

 

“Revolving Credit Note” shall mean the Multifamily Note of Borrower, in the face
amount of the Commitment, which evidences the Loan, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

“Scheduled Maturity Date” shall mean April 1, 2017.

 

“Security Instrument” shall mean any mortgage, deed of trust, or deed to secure
debt secured by any of the Collateral Pool Property(ies).

 

“Seismic Report Fee” shall mean a non-refundable fee equal to Lender’s and
Servicer’s reasonable out-of-pocket costs and expenses incurred in obtaining a
seismic report with respect to any real property for which Lender, in its
discretion exercised in conformity with its underwriting standards, deems such
report necessary.

 

“Servicer” shall mean NorthMarq, or any subsequent independent contractor
appointed by Lender, at Lender’s sole cost and expense, to administer the Loan
and the Loan Documents or otherwise perform certain functions in connection
therewith under the terms of a Servicing Agreement.  Pursuant to the terms of
any Servicing Agreement, Lender may designate Servicer to perform some or all of
Lender’s obligations under this Agreement, the Revolving Credit Note and the
other Loan Documents.

 

12

--------------------------------------------------------------------------------


 

“Servicing Agreement” shall mean any agreement between Lender and an independent
contractor pursuant to which Lender appoints said independent contractor as
Servicer under this Agreement, the Revolving Credit Note and the other Loan
Documents.

 

“Servicing Spread” shall mean five basis points (0.0005).

 

“Single Asset Entity” shall mean an entity which conforms to the requirements of
Section 33 of the Security Instrument.  Notwithstanding the foregoing, a Single
Asset Entity may own one or more of the Collateral Pool Properties so long as
each Collateral Pool Property is subject to the Liens created pursuant to the
Loan Documents.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the assets of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability of such Person after giving
effect to any insurance and rights of contribution, subrogation or
indemnification of such Person.

 

“Streamlined Refinancing Program” shall mean Lender’s then current program for
refinancing a performing loan in its loan portfolio.

 

“Sublimits” shall have the meaning assigned to that term in Section 2.5.3.

 

“Treasury Rate” shall mean the yield rate as of the close of the trading session
which is five (5) Business Days prior to the Expiration Date, on a U.S. Treasury
Security with a term of five (5) years and a maturity date most nearly
approximating the Maturity Date, as reported in The Wall Street Journal,
expressed as a decimal calculated to five (5) digits.  In the event no yield is
published on the applicable date for such Treasury Security, Lender, in its
discretion, shall select the non-callable U.S. Treasury Security maturing in the
same year as the Maturity Date with the lowest yield published in The Wall
Street Journal as of the applicable date.  If the publication of such yield rate
in The Wall Street Journal is discontinued for any reason, Lender shall, in its
discretion, select a security with a comparable rate and term to a U.S. Treasury
Security with a term of five (5) years and a maturity date most nearly
approximating the Maturity Date.

 

13

--------------------------------------------------------------------------------


 

“Underwriting Materials” shall mean all materials required by Lender pursuant to
Lender’s then current loan underwriting requirements including, without
limitation, a current appraisal acceptable to Lender for the proposed real
property(ies).

 

“Uniform Commercial Code” shall have the meaning assigned to that term in
Section 6.1.13.

 

“Unused Facility Fee” shall have the meaning assigned to that term in
Section 2.4.3.

 

“Valuation” shall have the meaning set forth in Section 2.12.

 

1.2.                              Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents.

 

1.2.1.                     Number; Inclusion.

 

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”, and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2.                     Determination.

 

References to “determination” of or by Lender shall be deemed to include
good-faith estimates by Lender (in the case of quantitative determinations) and
good-faith beliefs by Lender (in the case of qualitative determinations) and
such determinations shall be conclusive absent manifest error;

 

1.2.3.                     Lender’s Discretion and Consent; References to
Lender’s Requirements.

 

Whenever Lender is granted the right herein to act in its sole discretion or to
grant or withhold consent, such right shall be exercised in good faith, and
whenever a reference is made to “Lender’s then current requirements”, “Lender’s
then current programs”, “Lender’s then current methodology” or the like, such
reference shall be deemed to mean such requirements, programs and the like as
are then standard in the secondary multifamily mortgage industry, as such
standards are generally reflected in the then current version of the Freddie Mac
Multifamily Seller/Servicer Guide;

 

1.2.4.                     Documents Taken as a Whole.

 

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

14

--------------------------------------------------------------------------------


 

1.2.5.                     Headings.

 

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents preceding this Agreement or such other Loan
Document are for reference purposes only and shall not control or affect the
construction of this Agreement or such other Loan Document or the interpretation
thereof in any respect;

 

1.2.6.                     Implied References to this Agreement.

 

Article, section, subsection, clause, and schedule references are to this
Agreement unless otherwise specified, and schedules attached hereto are
incorporated herein by this reference;

 

1.2.7.                     Persons.

 

Reference to any Person includes such Person’s successors and assigns (but only
if such successors and assigns are permitted by this Agreement or such other
Loan Document, as the case may be), and reference to a Person in a particular
capacity excludes such Person in any other capacity;

 

1.2.8.                     Modifications to Documents.

 

Reference to any agreement (including this Agreement and any other Loan Document
together with any schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9.                     From, To and Through.

 

Relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but excluding”, and “through” means “through and
including”; and

 

1.2.10.               Conflicts with Other Loan Documents.

 

In the event of any conflict between the terms and provisions of this Agreement
and any other Loan Document, the terms and provisions of this Agreement shall
prevail.

 

1.3.                              Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate) and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP.  In the event of any change after the date
hereof in GAAP, and if such change would result in the inability to determine
compliance with any financial covenants set forth herein, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would not
affect the substance thereof, but would allow compliance therewith to be
determined in accordance with Borrower’s financial statements at that time.

 

15

--------------------------------------------------------------------------------


 

2.                                       REVOLVING CREDIT FACILITY

 

2.1.                              Revolving Credit Commitment.  Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, Lender agrees to advance funds to Borrower at any time or from
time to time during the term hereof, provided that after giving effect to any
particular advance the Loan amount outstanding at any one time shall not exceed
the amount which would be permitted to be outstanding under the Sublimits. 
Within such limits of time and amount and subject to the other provisions of
this Agreement, Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.  All advances under this Agreement and the Revolving Credit Note
constitute a single indebtedness, and all of the Collateral is security for the
Revolving Credit Note and for the performance of all of the Obligations.

 

2.2.                              Term.  The term of the Loan shall commence on
the Closing Date and shall terminate on the Scheduled Maturity Date unless
otherwise terminated earlier by Borrower, pursuant to and subject to the
provisions of Section 2.13 hereof, or by Lender following an Event to Default,
pursuant to the provisions hereof.  The entire Indebtedness shall be due and
payable on the Expiration Date and, solely to the extent the Expiration Date
occurs on the Scheduled Maturity Date, without prepayment penalty or fee (other
than accrued and unpaid Minimum Usage Fees or Unused Facility Fees due
hereunder).

 

2.3.                              Nature of Lender’s Obligations with Respect to
the Loan.

 

Subject to the provisions of this Agreement, the aggregate amount of the Loan
outstanding hereunder at any time shall never exceed the amount which would be
permitted to be outstanding under the Sublimits.  Lender shall have no
obligation to make any additional advance hereunder on or after the Business Day
immediately preceding the Maturity Date.  While a Potential Default or Material
Adverse Change exists, Lender may refuse to make any additional advances to
Borrower, provided that upon the cure of a Potential Default in accordance with
the terms of this Agreement or the cure of a Material Adverse Change in
accordance with Section 2.14, Lender will resume funding additional advances and
renewing Borrowing Tranches as provided for in, and in accordance with, this
Agreement.  Following the occurrence of an Event of Default, Lender shall have
the rights specified in Section 8.2.

 

2.4.                              Fees.

 

2.4.1.                     Fees Paid Prior to the Closing Date.

 

Lender acknowledges that, in addition to Borrower’s obligations under
Section 5.1.6, Borrower has paid to Lender, as consideration for Lender’s costs
in underwriting the transaction contemplated hereby, a Mortgage Review Fee and a
Seismic Report Fee, if and as applicable, for each property described at
Schedule 1.1(A) and proposed by Borrower to be included in the Collateral Pool
on the Closing Date.

 

2.4.2.                     Fees and Costs Due on the Closing Date.  Borrower
shall pay on the Closing Date (simultaneously with the closing of the Loan), as
further consideration for Lender’s cost in underwriting the commitment, (a) a
non-refundable transaction fee, payable to Freddie Mac, equal to the amount of
fifteen basis points (0.0015) times the Commitment, (b) the Commitment Fee
described in Section 2.4.5 and (c) all reasonable out-of-pocket costs, expenses

 

16

--------------------------------------------------------------------------------


 

and disbursements (including fees and expenses of counsel for Lender and
Servicer), incurred by Lender and Servicer in connection with the negotiation
and execution of this Agreement and other instruments and documents to be
delivered hereunder.

 

2.4.3.                     Unused Facility Fee.

 

Accruing from the Closing Date until the Maturity Date, Borrower shall pay to
Lender, as consideration for Lender’s commitment hereunder, a nonrefundable
unused facility fee (the “Unused Facility Fee”) equal to one hundred basis
points (0.01) per annum (computed on the basis of a year of 360 days and actual
days elapsed) on the average daily difference between the amount of (i) the
Commitment and (ii) the greater of (a) the Deemed Minimum Loan Amount or (b) the
outstanding principal amount of the Loan.  Except as otherwise provided in
connection with Borrower’s election to terminate this Agreement prior to the
Maturity Date pursuant to Section 2.13.2, in which instance a liquidated Unused
Facility Fee shall be payable in accordance with the provisions of
Section 2.13.2, all Unused Facility Fees shall be payable monthly in arrears on
each Payment Date and shall be set forth on the applicable Monthly Payment
Statement.  Unused Facility Fee payments which cover less than one (1) month
shall be prorated based on the actual number of days elapsed.  Any accrued but
unpaid Unused Facility Fees shall also be due and payable on the Expiration
Date.

 

2.4.4.                     Minimum Usage Fee.

 

The average annual outstanding borrowings under the Revolving Credit Note must
equal or exceed the Deemed Minimum Loan Amount in order for the Borrower to
avoid paying any Minimum Usage Fee under this Section 2.4.4.  In the event the
average annual outstanding borrowings under the Revolving Credit Note does not
equal or exceed the Deemed Minimum Loan Amount, Borrower shall pay to Lender, as
further consideration for Lender’s commitment hereunder, a nonrefundable minimum
usage fee (the “Minimum Usage Fee”) equal to the positive difference, if any,
between (i) the product of (a) the Deemed Minimum Loan Amount times (b) the
lowest applicable Net Spread and (ii) the total amount of interest attributable
to the Net Spread collected during the calendar year.  The Minimum Usage Fee
shall accrue from the Closing Date to the Expiration Date, shall be computed for
each calendar year, or part thereof, during the term of this Agreement and shall
be payable, if at all, in arrears on the Payment Date scheduled for January of
each year of the term hereof, provided that any Minimum Usage Fee due in the
year in which the Expiration Date falls shall be due and payable on the
Expiration Date.  Upon Borrower’s election to terminate the Loan and the
parties’ obligations under the Loan Documents pursuant to the terms of
Section 2.13.2, Borrower shall pay the liquidated Minimum Usage Fee computed in
accordance with Section 2.13.4.  Minimum Usage Fee payments which cover a period
of less than one (1) calendar year shall be prorated based on the actual number
of days elapsed.

 

17

--------------------------------------------------------------------------------


 

2.4.5.                     Commitment Fees.  The commitment fee (the “Commitment
Fee”) payable to NorthMarq on the Closing Date shall be equal to the amount of
twenty-five basis points (0.0025) times the Commitment.

 

2.4.6.                     Margin and Net Spread.

 

2.4.6.1.            Intentionally Omitted.

 

2.4.6.2.            Base Rate Borrowing Tranches.  The net spread (the “Net
Spread”) applicable for any Base Rate Borrowing Tranche shall be as set forth in
Schedule 3.2.

 

2.5.                              Loan Requests.

 

2.5.1.                     Except as otherwise provided herein, Borrower may
from time to time prior to the Maturity Date request Lender to make an advance,
consistent with the Sublimits, by delivering Notice to Servicer (a “Loan
Request”) in the form attached hereto as Schedule 2.5.  Borrower may at any one
time submit one (1) or more Loan Requests; each Loan Request shall specify the
items set forth on Schedule 2.5. including, but not limited to, (i) the proposed
Borrowing Date (which Borrowing Date shall be in accordance with the
requirements of Section 2.6) and (ii) the amount of the proposed Borrowing
Tranche, which shall not be less than TEN MILLION and NO/100 Dollars
($10,000,000.00).  Notwithstanding anything to the contrary contained herein, no
Prime Rate Borrowing Tranches will be permitted hereunder except as may be
required pursuant to Sections 3.3.2 or 3.4.

 

In the case of a Loan Request for a Base Rate Borrowing Tranche, Borrower shall
deliver a Loan Request, fully completed, authorized and executed by Servicer and
an Authorized Officer, indicating (a) the Interest Period for purposes of
determining the LIBO Rate (or such alternative index as may be selected by
Lender in accordance with the provisions of Section 3.4) and (b) the Base Rate,
including the LIBO Rate (or such alternative index as may be selected by Lender
in accordance with the provisions of Section 3.4) and Margin that comprise such
Base Rate.

 

Notwithstanding the foregoing, any Loan Request made contemporaneously with a
request for the addition of a real property under Section 2.9 shall be subject
to the time requirements set forth in Section 2.9.  Borrower may revoke any
pending but unfunded Loan Request provided that Borrower reimburses Lender and
Servicer for any reasonable costs and expenses (including reasonable attorneys’
fees) incurred in connection with such Loan Request.

 

2.5.2.                     Intentionally Omitted.

 

2.5.3.                     Sublimits.

 

Notwithstanding anything to the contrary set forth herein, Borrower may borrow
hereunder only to the extent that after giving effect to such borrowing
(collectively, the “Sublimits”):

 

18

--------------------------------------------------------------------------------


 

2.5.3.1.                               the Loan to Value Ratio shall not exceed
the Maximum Loan to Value Ratio;

 

2.5.3.2.                               the Facility Debt Service Coverage Ratio
shall not be less than 1.55 : 1.00;

 

2.5.3.3.                               the number of Borrowing Tranches
outstanding shall not exceed ten (10); and

 

2.5.3.4.                               the Loan shall not exceed the Commitment.

 

Notwithstanding the foregoing, in the event either of the Sublimits set forth in
Section 2.5.3.1 or Section 2.5.3.2 above are not satisfied at any time prior to
the Expiration Date, Borrower shall be entitled to renew or consolidate (but not
increase the outstanding principal amount of) such existing outstanding
Borrowing Tranches, provided that, (i) as of the date of such renewal or
consolidation (a) no Event of Default, Potential Default or Material Adverse
Change, other than Borrower’s failure to comply with Sections 2.5.3.1 or
2.5.3.2, shall then exist, (b) Borrower’s failure to comply with Sections
2.5.3.1 or 2.5.3.2 shall have been for a period of less than ninety (90) days,
and (c) Borrower is otherwise in full compliance with all other terms and
conditions of the Loan Documents and (ii) throughout the period of Borrower’s
non-compliance with Sections 2.5.3.1 or 2.5.3.2, Borrower shall comply with the
provisions of Section 4.5.  Borrower must assure compliance with Sections
2.5.3.1 or 2.5.3.2 pursuant to the provisions of Section 4.3.  Notwithstanding
the foregoing, if Borrower is unable to cause compliance with the Sublimits
within fifteen (15) days following Notice thereof from Servicer (or Lender) of
Borrower’s non-compliance with the Sublimits, then, for so long as Borrower
fails to comply with the Sublimits, the Net Spread applicable to all Base Rate
Borrowing Tranches then outstanding (and thereafter renewed) shall automatically
increase to one hundred basis points (0.01) over the highest Net Spread shown on
Schedule 3.2, further adjusted, if at all, in accordance with Schedule 3.2, as a
result of the duration of such Base Rate Borrowing Tranche(s).  In the event
that the Facility Debt Service Coverage Ratio shall continue to be less than
required pursuant to Section 2.5.3.2 or the Loan to Value Ratio shall exceed the
ratio permitted in accordance with Section 2.5.3.1 for a period of ninety (90)
consecutive days from the date of Borrower’s receipt of Notice of such
non-compliance, the same shall constitute an Event of Default.

 

2.6.                              The Loan.

 

After receipt by Servicer of a Loan Request pursuant to Section 2.5.1, and
subject to the Sublimits of Section 2.5.3 and the provisions of Section 5.2,
Lender, relying on the truth and accuracy of the matters set forth in the Loan
Request (but without any obligation to inquire into the truth and accuracy of
such matters), shall fund the amount requested in such Loan Request to BHOP or
another Borrower as otherwise directed by Borrower in U.S. Dollars and
immediately available funds on the Borrowing Date.  Provided all conditions set
forth in this Agreement and the other Loan Documents are satisfied, the
Borrowing Date shall be the Business Day set forth in the Loan Request, provided
that such date is at least three (3) but not more than five (5) Business Days
after the date of the Loan Request.  Lender shall fund the amounts requested in
any Loan Request by 3:00 p.m. Eastern Time on the Borrowing Date. 
Notwithstanding the

 

19

--------------------------------------------------------------------------------


 

foregoing, any Loan Request made contemporaneously with a request for the
addition of a real property under Section 2.9 shall be subject to the time
requirements set forth in Section 2.9.

 

2.7.                              The Revolving Credit Note.

 

The obligation of Borrower to repay the aggregate unpaid principal amount of the
Loan, together with interest thereon, shall be evidenced by the Revolving Credit
Note payable to the order of Lender.

 

2.8.                              Use of Proceeds.

 

The proceeds of the Loan may be used by Borrower solely for the purpose of
carrying on a business or commercial enterprise and not for personal, family,
household or agricultural purposes.

 

2.9.                              Additions to the Collateral Pool.

 

2.9.1.                     Procedure for Proposing a Real Property Addition to
the Collateral Pool.

 

Borrower or Proposed Borrower, as the case may be, may propose to add one or
more multi-family real properties to the Collateral Pool by delivering to Lender
(i) a written proposal for addition of the proposed real property(ies), (ii) a
Mortgage Review Fee for each proposed real property, (iii) a Seismic Report Fee,
if and as applicable, for each proposed real property, and (iv) the Underwriting
Materials with respect to the proposed real property(ies) and with respect to
Proposed Borrower, if applicable, provided that, (a) such property(ies) shall
have been sourced by or through NorthMarq so long as NorthMarq is acting as
Servicer and (b) no more than one (1) such proposal shall be submitted to Lender
in any one (1) Month.  Borrower shall endeavor to provide all required
Underwriting Materials within fifteen (15) days of the date of submission of
Borrower’s proposal(s) to add a property or properties.  Upon Lender’s receipt
of all fees required hereunder and all Underwriting Materials, Lender shall
notify Borrower or Proposed Borrower of the same.  The determination of whether
Borrower or Proposed Borrower has provided Lender with all Underwriting
Materials shall be in Lender’s discretion.  For purposes of this Section 2.9,
Borrower or Proposed Borrower may submit a multi-family real property for
addition to the Collateral Pool, if Borrower or Proposed Borrower has a contract
to purchase such real property, provided that Borrower or Proposed Borrower
consummates the purchase of such real property on or before the date such real
property is proposed to be added to the Collateral Pool.  Both the Mortgage
Review Fee and the Seismic Report Fee, if any, shall be deemed earned upon
delivery thereof, whether or not Lender approves or disapproves such real
property for addition hereunder.  Borrower shall pay all reasonable costs and
expenses that Lender and Servicer incur in connection with any such proposal to
add a real property to the Collateral Pool, including, but not limited to,
reasonable attorneys’ fees and any reasonable costs and expenses incurred with
respect to third party reports, whether or not Lender approves or disapproves
such real property for addition hereunder.  Borrower or its Affiliates shall be
permitted to engage and pay directly the third-party consultants to be retained
for the required property condition reports and environmental reports provided
that (A) Lender and Servicer approve in advance and in writing each such
consultant and the scope of each such report, and

 

20

--------------------------------------------------------------------------------

 

(B) each such report states that it is made for the benefit, use and reliance of
Lender and Servicer, as well as Borrower and/or its Affiliate.

 

2.9.2.                     Procedure for Adding a Real Property to the
Collateral Pool.

 

2.9.2.1.                               With respect to any multi-family real
property that Borrower or Proposed Borrower, as the case may be, proposes for
addition to the Collateral Pool, Lender shall, within fifty (50) days of the
date on which Lender notifies Borrower or Proposed Borrower that it has received
all Underwriting Materials, use its best efforts to accept or reject in writing
the proposed real property on the basis of whether such proposed real property
meets Lender’s then current requirements for addition to the Collateral Pool,
and in the event that Lender accepts the proposed real property for addition to
the Collateral Pool, Lender shall provide Borrower with a written approval
letter and use its best efforts to add such real property to the Collateral Pool
within twenty (20) days of the date of such acceptance, subject to Borrower’s or
Proposed Borrower’s timely performance of all obligations listed under
Section 2.9.2.2.  Each property must pass Lender’s own assessment of earthquake
risk to be included in the Collateral Pool.  Notwithstanding anything contained
herein to the contrary, no real property shall be submitted for addition unless
(x) such property has a fair market value of greater than NINE MILLION NINE
HUNDRED NINETY NINE THOUSAND NINE HUNDRED NINETY-NINE and NO/100 Dollars
($9,999,999.00) and (y) Borrower is in compliance with all Sublimits.  The
failure of Lender to respond to Borrower’s or Proposed Borrower’s request within
such fifty (50) day period shall be deemed a rejection by Lender of the proposal
to add the real property to the Collateral Pool.  If Lender provide(s) the
reason(s) for such rejection, Borrower or Proposed Borrower shall have fifty
(50) days to cure or otherwise resolve to the satisfaction of Lender, the
objections of Lender to such proposed real property (Lender, in its sole
discretion, may require that Borrower provide within such fifty (50) day cure
period necessary updates of any or all of the Underwriting Materials).  If
Borrower or Proposed Borrower does not satisfy Lender’s objections, then such
proposal shall be deemed terminated (unless Lender, in its sole discretion shall
opt to extend such fifty (50) day cure period) provided that, any such
termination shall not prevent Borrower or Proposed Borrower from subsequently
resubmitting a real property (together with all fees required hereunder and the
Underwriting Materials) for addition to the Collateral Pool, further provided
that Borrower may not resubmit the same real property for addition to the
Collateral Pool more often than one (1) time in any six (6) month period. 
Notwithstanding anything contained in the foregoing to the contrary, under no
circumstances shall the addition of any real property increase the amount of the
Commitment.

 

2.9.2.2.                               If and upon the date of acceptance by
Lender of a multi-family real property submitted for addition to the Collateral
Pool (such acceptance to be in writing, together with Lender’s determination of
the Initial Market Value of such real property and the Net Operating Income of
such property), whether following the initial proposal of such real property or
after satisfying any objections of Lender, such real property shall be added to
the Collateral Pool, provided that, prior to such addition (or in the instance
of the documents required under item (iii)(b) below, as soon as practicable
after such addition), Borrower or Proposed Borrower shall (i) pay the Addition
Fee pursuant to Section 2.9.3, (ii) pay all costs and expenses that Lender or
Servicer incur in connection with the inclusion of such real property,
including, but not limited to, attorneys’ fees, and (iii) submit the following
to Lender: (a) all Collateral Pool Property Documents requested by Lender, where
appropriate, fully executed and

 

21

--------------------------------------------------------------------------------


 

where appropriate duly acknowledged and filed of record in the appropriate
official public records, (b) copies of all filing receipts and acknowledgements
issued by any governmental authority evidencing any recordation or filing
necessary to perfect Lender’s Lien on the subject real property or other
evidence satisfactory to Lender of such recordation and filing of the applicable
Security Instrument, (c) evidence satisfactory to Lender that, subject to the
Permitted Exceptions, (1) in the case of personal property, the Lien constitutes
a first priority security interest in favor of Lender and, (2) in the case of
real property, the Security Instrument constitutes a valid and recorded first
priority Lien in favor of Lender (such evidence to be in the form of a title
insurance policy acceptable to Lender in both form and substance) and
(d) opinions of counsel (as required pursuant to Lender’s then current
requirements for real property additions in connection with similar revolving
credit facilities) acceptable to Lender and (iv) in the case of a Proposed
Borrower, such Proposed Borrower shall execute (a) separate allonges to the
Revolving Credit Note and (b) a joinder agreement, both of which shall be in
form and substance satisfactory to Lender in its sole discretion.  If Borrower
or Proposed Borrower fails to perform any of the acts, where applicable, or to
submit any of the documents and evidence listed under (i), (ii), (iii) and
(iv) above together with any and all updates to the Underwriting Materials
reasonably requested by Lender within fifty (50) days of the date of Lender’s
acceptance, Lender may at its option reject the proposed real property and
terminate such proposal.  In the event that Borrower or Proposed Borrower
performs all of the acts and submits all of the documents and evidence listed in
(i), (ii), (iii) and (iv) above within fifty (50) days of the date of Lender’s
acceptance, the proposed real property shall be added to the Collateral Pool.

 

2.9.3.                     Addition Fee.

 

For each property added to the Collateral Pool, Borrower shall pay all of
Lender’s and Servicer’s costs and expenses in connection with such addition
(including, but not limited to, attorneys’ fees) and, in addition to any other
fees payable to Lender upon such Addition, a fee to Lender in the amount of
FIFTEEN THOUSAND and NO/100 Dollars ($15,000.00) (the “Addition Fee”).  The
Addition Fee shall be due and payable upon consummation of the addition of the
proposed real property to the Collateral Pool.  In addition to the foregoing, if
at any time after the outstanding principal balance of the Loan has equaled $150
Million, a real property is added to the Collateral Pool, Borrower shall pay an
additional origination fee of FIFTY THOUSAND AND NO 100 Dollars ($50,000.00) to
NorthMarq for each such property, such fee to be due and payable upon
consummation of the addition of the proposed real property to the Collateral
Pool.

 

2.10.                        Release of Collateral.

 

Lender shall, upon thirty (30) days advance written Notice, release the Liens
granted hereunder with respect to a Collateral Pool Property or Properties which
constitute(s) less than all Collateral Pool Properties, provided that (i) prior
to such release Borrower shall pay Lender a non-refundable fee of TEN THOUSAND
and NO/100 Dollars ($10,000.00) (the “Release Fee”) and all costs and expenses
that Lender or Servicer incur in connection with such release, including, but
not limited to, attorneys’ fees and all other amounts due to Lender hereunder in
connection with such release, including, without limitation, Prepayment Fees and
accrued and unpaid interest, if applicable, (ii) at the time of the request for
such release, no Event of Default or Potential Default shall exist, (iii) after
giving effect to such release, no Event of Default or

 

22

--------------------------------------------------------------------------------


 

Potential Default shall exist, and (iv) Borrower shall be in compliance with all
provisions hereof including, without limitation, the Sublimits, provided,
however, that if such release would otherwise cause Borrower to be in
non-compliance with the Sublimits set forth in Section 2.5.3, Borrower shall
have the opportunity to cure the same prior to or simultaneously with such
release by either (a) pledging multi-family real property collateral in form,
substance, value and in a manner all acceptable to Lender, in its sole
discretion, in accordance with Section 2.9 or (b) prepaying so much of the Loan
as is necessary to cause compliance with the Sublimits, each in accordance with
the provisions of Section 4.3.  Notwithstanding the foregoing, if Borrower is
unable to cause compliance with the Sublimits within fifteen (15) days following
Notice thereof from Servicer (or Lender) of Borrower’s non-compliance with the
Sublimits, then, for so long as Borrower fails to comply with the Sublimits, the
Net Spread applicable to all Base Rate Borrowing Tranches then outstanding (and
thereafter renewed) shall automatically increase to one hundred basis points
(0.01) over the highest Net Spread shown on Schedule 3.2, further adjusted, if
at all, in accordance with Schedule 3.2, as a result of the duration of such
Base Rate Borrowing Tranche(s).  Upon the release of a Lien on a Collateral Pool
Property, if the owner of such Collateral Pool Property owns no other Collateral
Pool Properties, such owner shall be released from its obligations under the
Loan Documents, except as otherwise expressly provided in the Loan Documents. 
Notwithstanding the foregoing, under no circumstances may (i) BHOP be released
from its obligations under the Loan Documents and (ii) Borrower receive a
release of the Security Instrument with respect to the last property in the
Collateral Pool prior to the Maturity Date, in each case unless Borrower has
elected to terminate this Agreement under Section 2.13 hereunder.  Borrower may
revoke a pending request to release a Collateral Pool Property at any time;
provided that Borrower pays all of Lender’s reasonable costs and expenses with
respect to such release request, including, without limitation, reasonable
attorneys fees; provided, further, that Borrower shall not be entitled to
reimbursement of the Release Fee paid to Lender in connection with such request
to release a Collateral Pool Property.

 

2.11.                        Payment of the Loan Balance Without Termination.

 

Prior to the Maturity Date, Borrower shall have the right to repay the entire
Loan (i.e., the Revolving Credit Note), subject in each instance to the
provisions of Sections 4.3 and 4.4, all without any release of any Lien, and
subsequently reborrow hereunder, provided that Borrower is at such time, and
thereafter remains, in compliance with the provisions of this Agreement,
including, without limitation, the obligation to be in compliance with the
Sublimits and the obligations to pay all fees due and payable hereunder.  Under
no circumstances shall Borrower be entitled to any additional advances or
re-advances under the Revolving Credit Note on or after the Maturity Date.

 

2.12.                        Valuations.

 

2.12.1.               Timing and Procedure of Valuation.

 

In addition to any other provisions requiring valuations hereunder, Lender shall
perform, in accordance with its then current underwriting policies, practices
and procedures consistently applied, an annual valuation (the “Valuation”) to
determine the then (i) Market Value and (ii) Net Operating Income of each of the
Collateral Pool Properties, which Valuation shall be performed on or about
September 1st of each calendar year during the term of this Agreement,

 

23

--------------------------------------------------------------------------------


 

commencing on or about September 1, 2011.  In connection with such Valuation,
Borrower shall deliver to Servicer by no later than May 1 of each calendar year,
a current rent roll (which shall be no more than thirty (30) days old) and a
twelve (12) month operating statement (or an operating statement covering the
time period in which the applicable Single Asset Entity Borrower has owned the
Collateral Pool Property, if shorter than twelve (12) months) with respect to
each Collateral Pool Property, each certified by an Authorized Officer or, in
the case of the rent roll, an Authorized Representative.  Any operating
statement required hereunder shall relate to the operations of the applicable
Collateral Pool Property during the preceding calendar year.  Without limiting
the foregoing, each such rent roll and operating statement shall be in such form
and contain such detail as Lender may reasonably require and Lender may require
that any such rent rolls and operating statements shall be verified by an
independent party acceptable to Lender.

 

2.12.2.               Valuations that Disclose a Decrease in Market Value and/or
Net Operating Income.

 

If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool Properties has decreased below the then current values or
calculations thereof, the Maximum Facility Available may be adjusted in
accordance with the provisions of Section 2.5.3 and in the event such decrease
in Market Value or Net Operating Income shall cause Borrower to be in
non-compliance with the Sublimits set forth in Section 2.5.3, Borrower shall
within the time periods set forth in (i) and (ii), cure the same by bringing the
Loan into compliance with the Sublimits by either (i) within ninety (90) days of
Notice from Servicer (or Lender) of Borrower’s non-compliance with the
Sublimits, pledging multi-family real property collateral in form, substance,
value and in a manner all acceptable to Lender, in its sole discretion, in
accordance with Section 2.9 or (ii) within thirty (30) days of Notice from
Servicer (or Lender) of Borrower’s non-compliance with the Sublimits, prepaying
so much of the Loan as is necessary to cause compliance with the Sublimits, each
in accordance with the provisions of Section 4.3.  Borrower shall cause Servicer
to provide Notice to Lender, within fifteen (15) days of Servicer’s (or
Lender’s) Notice to Borrower of Borrower’s non-compliance with the Sublimits, of
Borrower’s election to proceed under clause (i) or clause (ii) of the preceding
sentence. Notwithstanding the foregoing, if Borrower is unable to cause
compliance with the Sublimits within fifteen (15) days following Notice thereof
from Servicer (or Lender) of Borrower’s non-compliance with the Sublimits, then,
for so long as Borrower fails to comply with the Sublimits, the Net Spread
applicable to all Base Rate Borrowing Tranches then outstanding (and thereafter
renewed) shall automatically increase to one hundred basis points (0.01) over
the highest Net Spread shown on Schedule 3.2, further adjusted, if at all, in
accordance with Schedule 3.2, as a result of the duration of such Base Rate
Borrowing Tranche(s).

 

2.12.3.               Valuations that Disclose an Increase in Market Value
and/or Net Operating Income

 

If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool Properties has increased above the then current values
thereof, the Maximum Facility Available may be adjusted, if necessary, in
accordance with the provisions of Section 

 

24

--------------------------------------------------------------------------------


 

2.5.3, and Borrower shall be entitled to borrow and reborrow hereunder, subject
to the Sublimits, up to the amount of the Commitment in accordance with the
terms of this Agreement.

 

2.13.                        Termination.

 

2.13.1.               Rights to Terminate.

 

Borrower and Lender shall have the rights to terminate this Agreement or to
accelerate the Loan, as applicable, as set forth in this Section 2.13.

 

2.13.2.               Borrower’s Right to Terminate the Agreement.  At any time
during the term of the Loan, Borrower shall have the right to terminate this
Agreement in full and the parties’ obligations under the Loan Documents,
provided that Borrower (i) delivers to Lender thirty (30) days advance written
Notice of its revocable election to terminate this Agreement specifying the
Expiration Date, (ii) repays all accrued interest on, and principal with respect
to, the Loan in full and (iii) performs all Obligations under this Agreement,
the Revolving Credit Note and the other Loan Documents, including, but not
limited to, Borrower’s obligations to pay all fees as specified in
Section 2.13.4.  In the event Borrower has complied with the requirements set
forth in this Section 2.13.2, Lender shall release the Liens granted hereunder
on the Expiration Date in accordance with Section 2.10.  Without limiting any
other provision contained herein, in the event Borrower shall revoke any such
request to terminate its obligations under this Agreement in full and the
parties’ obligations under the Loan Documents, Borrower shall pay all costs and
expenses incurred by Lender and Servicer in connection with such revocation,
including, without limitation, reasonable attorneys’ fees.

 

2.13.3.               Lender’s Right to Accelerate.

 

Lender shall have the right to (i) accelerate the Loan upon an Event of Default
that remains uncured by Borrower beyond the expiration of any applicable notice
and cure period under this Agreement, the Revolving Credit Note, or any other of
the Loan Documents and to (ii) collect the Prepayment Fee and liquidated fees
pursuant to Section 2.13.4.

 

2.13.4.               Fees Due Upon Early Termination and/or Acceleration.

 

In the event (i) Borrower shall terminate Borrower’s obligations under the Loan
Documents pursuant to the provisions of Section 2.13.2 or (ii) Lender shall
accelerate the Loan pursuant to the provisions of Section 2.13.3 prior to the
Scheduled Maturity Date, Borrower shall pay (i) a Prepayment Fee with respect to
each outstanding Base Rate Borrowing Tranche calculated in accordance with
Section 4.4 and (ii) an early termination fee (an “Early Termination Fee”) equal
to the greater of (a) one percent (1.0%) of the Commitment or (b) the sum of
(x) the liquidated Unused Facility Fee equal to one hundred basis points (0.01)
per annum (computed on the basis of a year of 360 days and actual days elapsed)
times the difference between the Commitment (as the same shall exist as of such
date) and the Deemed Minimum Loan Amount, for each Month which will elapse from
the Month in which such termination and/or acceleration occurs through and
including the Scheduled Maturity Date, such liquidated Unused Facility Fee to be
discounted to net present value at a discount rate equal to the Treasury Rate,
together with all accrued Unused Facility Fees payable as of the date of such
termination, and (y) a liquidated Minimum Usage Fee, to be calculated as the
product of an assumed Base

 

25

--------------------------------------------------------------------------------


 

Rate Borrowing Tranche in an amount equal to the Deemed Minimum Loan Amount
times the sum of (a) the lowest Net Spread shown on Schedule 3.2  plus (b) the
Servicing Spread, for each Month which will elapse from the Month in which such
termination and/or acceleration occurs through and including the Scheduled
Maturity Date, such liquidated Minimum Usage Fee to be discounted to net present
value at a discount rate equal to the Treasury Rate, together with all accrued
Minimum Usage Fees, if any, payable as of the date of such termination and/or
acceleration.  If the Revolving Credit Note is not then held in a securitized
pool and, in connection with such early termination of this Agreement pursuant
to this Section 2.13, Borrower elects to refinance all of the Collateral Pool
Properties with Freddie Mac, Freddie Mac may (in its discretion) waive a portion
of the Early Termination Fee in an amount equal to up to one percent (1.0%) of
the then outstanding principal amount of the Loan.

 

2.14.                        Material Adverse Change to Borrower or a Collateral
Pool Property.

 

If (i) Borrower or a Collateral Pool Property experiences a Material Adverse
Change or (ii) a Material Adverse Change occurs with respect to this Agreement
or any of the other Loan Documents taken as a whole, Borrower shall promptly
notify Lender of the same in writing as soon as Borrower has notice thereof.  If
Lender shall receive Notice of a Material Adverse Change in accordance with the
preceding sentence, or otherwise becomes aware of a Material Adverse Change,
which Material Adverse Change affects a Collateral Pool Property, Lender may
promptly conduct a Valuation of the affected Collateral Pool Property pursuant
to Section 2.12.  Until such time as such Valuation, if requested, shall be
completed, the Collateral Pool Property which experienced the Material Adverse
Change, or which is owned by a Borrower that experienced a Material Adverse
Change, shall be deemed, for the purposes of determining whether any new
borrowing request satisfies all of the Sublimits set forth in Section 2.5.3, to
have a Market Value and Net Operating Income reasonably determined and
quantified by Lender upon the information then available to Lender.  Lender
shall promptly provide Borrower with written Notice of the results of such
Valuation.  If the results of such Valuation disclose that the Market Value of
the affected Collateral Pool Property has decreased, then the Market Value shall
thereafter be deemed to be the amount shown in such Valuation.  In the event
that such Valuation hereunder shall cause Borrower to be in non-compliance with
the Sublimits set forth in Section 2.5.3, Borrower shall, within the time
periods set forth in (x) and (y) below, cure the same by bringing the Loan into
compliance with the Sublimits by either (x) within ninety (90) days of the
Notice of Borrower’s non-compliance with the Sublimits, pledging multi-family
real property collateral in form, substance, value and in a manner all
acceptable to Lender, in its sole discretion, in accordance with Section 2.9 or
(y) within thirty (30) days of the Notice of Borrower’s non-compliance with the
Sublimits, prepaying so much of the Loan as is necessary to cause compliance
with the Sublimits, each in accordance with the provisions of Section 4.3. 
Borrower shall cause Servicer to provide Notice to Lender, within fifteen (15)
days of Servicer’s (or Lender’s) Notice to Borrower of Borrower’s non-compliance
with the Sublimits, of Borrower’s election to proceed under clause (x) or clause
(y) of the preceding sentence.  Notwithstanding the foregoing, if Borrower is
unable to cause compliance with the Sublimits within fifteen (15) days following
Notice thereof from Servicer (or Lender) of Borrower’s non-compliance with the
Sublimits, then, for so long as Borrower fails to comply with the Sublimits, the
Net Spread applicable to all Base Rate Borrowing Tranches then outstanding (and
thereafter renewed) shall automatically increase to one hundred basis points
(0.01) over the highest Net Spread shown on Schedule 3.2, further adjusted, if
at all, in accordance with Schedule 3.2, as a

 

26

--------------------------------------------------------------------------------


 

result of the duration of such Base Rate Borrowing Tranche(s).  If Lender shall
receive Notice of a Material Adverse Change from Borrower hereunder, or
otherwise becomes aware of a Material Adverse Change which affects Borrower or
the enforceability of this Agreement or the other Loan Documents taken as a
whole, Borrower shall immediately provide any information or documents
reasonably requested by Lender, including, but not limited to, (a) with respect
to a Material Adverse Change which affects Borrower, financial statements and
Borrower’s business plan to cure such Material Adverse Change or (b) with
respect to a Material Adverse Change which affects the enforceability of this
Agreement or the other Loan Documents taken as a whole, replacement documents in
form and substance acceptable to Lender in its discretion, together with a legal
opinion regarding the enforceability of such replacement documents, acceptable
to Lender in its discretion.

 

2.15.                        Release of Collateral Followed by a Permanent Loan.

 

2.15.1.               Permanent Loan.

 

Borrower may request that Lender cause Servicer to make a permanent loan (the
“Permanent Loan”) to be secured by one or more Collateral Pool Properties
designated by Borrower (the “Permanent Loan Collateral”) to be simultaneously
released from the Collateral Pool and encumbered in favor of Servicer as
security for Borrower’s obligations under the Permanent Loan, which request
shall be made in accordance with the provisions of Section 2.15.2.  The
Permanent Loan shall be made in accordance with the terms and conditions of the
Streamlined Refinancing Program.  Notwithstanding the foregoing, under no
circumstances may Borrower receive a release of the Security Instrument with
respect to the last property in the Collateral Pool prior to the Maturity Date,
unless Borrower has elected to terminate this Agreement under Section 2.13
hereunder.  Servicer shall be permitted to collect from Borrower (and Borrower
shall pay to Servicer) a commitment fee for such Permanent Loan, as reasonably
determined by Servicer based on then-current market commitment fees.

 

2.15.2.               Procedure for Making a Permanent Loan.

 

Borrower may request that Lender cause Servicer to make a Permanent Loan to
Borrower, which request (i) shall be in writing, which writing shall specify
(a) the Collateral Pool Property(ies) that will constitute the Permanent Loan
Collateral, (b) the original principal amount of the requested Permanent Loan,
which amount shall be greater than or equal to TEN MILLION and NO/100 Dollars
($10,000,000.00), (c) the related reduction in the Maximum Facility Available,
(d) whether Borrower has selected Lender’s then current early rate lock delivery
option, and (e) any payment or prepayment of a Borrowing Tranche, and (ii) shall
be accompanied by (a) any fees then due and owing under Lender’s Streamlined
Refinancing Program for each Collateral Pool Property proposed by Borrower to be
subject to the Permanent Loan, and (b) the Underwriting Materials.  Following
receipt of all of the items specified in (i) and (ii) of the previous sentence,
Lender shall use its best efforts to consent to Borrower’s request within sixty
(60) days of such Notice, provided that (1) at the time of such request no Event
of Default or Potential Default exists, (2) the Permanent Loan shall be made in
accordance with the terms and conditions of the Streamlined Refinancing Program,
(3) after giving effect to such release no Event of Default or Potential Default
shall exist and Borrower will be in compliance with all provisions hereof,
including the Sublimits set forth in Section 2.5.3, further

 

27

--------------------------------------------------------------------------------


 

provided that if any release occasioned by a Permanent Loan would otherwise
cause Borrower to be in non-compliance with the Sublimits, Borrower shall have
the opportunity to cure the same, prior to or simultaneously with the release
and the consummation of the Permanent Loan (which shall occur pursuant to the
Streamlined Refinancing Program), by either (A) pledging collateral in form,
substance, value and in a manner all acceptable to Lender, in its sole
discretion, or (B) prepaying so much of the Loan as is necessary to cause
compliance with the Sublimits, each in accordance with the provisions of
Section 4.3, (4) Borrower shall provide evidence to Lender of title insurance in
form and substance acceptable to Lender and in the face amount of the Permanent
Loan, (5) the proposed Borrower under the Permanent Loan shall execute and
deliver such documents as Lender, in its discretion, may request in order to
evidence the making of the Permanent Loan and in order to grant Lender a first
priority Lien on the real and personal property constituting the Permanent Loan
Collateral subject, in each case, to any Permitted Exceptions, and (6) Borrower
shall pay Lender any fees then due and owing under Lender’s Streamlined
Refinancing Program.  Thereafter, Lender shall use commercially reasonable
efforts to consummate the Permanent Loan within ninety (90) days after its
consent to Borrower’s request thereof.  Notwithstanding the foregoing, if
Borrower is unable to cause compliance with the Sublimits within fifteen (15)
days following Notice thereof from Servicer (or Lender) of Borrower’s
non-compliance with the Sublimits, then, for so long as Borrower fails to comply
with the Sublimits, the Net Spread applicable to all Base Rate Borrowing
Tranches then outstanding (and thereafter renewed) shall automatically increase
to one hundred basis points (0.01) over the highest Net Spread shown on Schedule
3.2, further adjusted, if at all, in accordance with Schedule 3.2, as a result
of the duration of such Base Rate Borrowing Tranche(s).  Notwithstanding the
foregoing, in the event that Borrower selects Lender’s then current early rate
lock delivery option, Lender shall use its best efforts, subject to Borrower’s
timely compliance with Lender’s requests, to lock the interest rate for the
requested Permanent Loan within fifteen (15) Business Days of Borrower’s Notice
hereunder.  Any Permanent Loan granted pursuant to the foregoing provisions
shall not reduce the Commitment hereunder.  Simultaneous with the closing of the
Permanent Loan, Lender shall release the Lien granted hereunder on the Permanent
Loan Collateral.  Notwithstanding the foregoing, at any time prior to the
release and consummation of the Permanent Loan, Borrower may by written Notice
revoke its request for a release and a Permanent Loan pursuant to this
Section 2.15; provided, however, that Borrower shall reimburse Lender and
Servicer respectively, for Lender’s and Servicer’s  costs and expenses,
including breakage costs and reasonable attorneys’ fees and any other fees due
under this Agreement, that Lender or Servicer incur in connection with such
proposed release and Permanent Loan financing prior to Borrower’s revocation.

 

2.16.                        Loan Documents.

 

From time to time, Lender in its sole discretion revises its form Loan Documents
to add, delete or change requirements, conditions and other provisions of its
form documents. The revised form of Loan Documents shall be used in conjunction
with any Properties added to the Collateral Pool after the date hereof.

 

28

--------------------------------------------------------------------------------

 

3.                                       INTEREST RATES

 

3.1.                              Interest Rate.

 

The interest rate on each Borrowing Tranche evidenced by the Revolving Credit
Note shall be the Base Rate or, if required pursuant to Sections 3.3.2 or 3.4
hereof, the Prime Rate.  Interest rates under this Agreement and the Revolving
Credit Note shall be computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed.

 

3.2.                              Interest Rate Determinations.

 

3.2.1.                     Prime Rate and Base Rate Determination.

 

(a)                                  The initial Prime Rate applicable to any
Prime Rate Borrowing Tranche required under Sections 3.3.2 or 3.4 shall equal
the Prime Rate as of the Borrowing Date or Renewal Date, as applicable.  The
Prime Rate shall thereafter fluctuate in accordance with any changes to the
Prime Rate as published from time to time during the term of the Prime Rate
Borrowing Tranche.

 

(b)                                 The Base Rate applicable to any Base Rate
Borrowing Tranche hereunder shall, subject to the provisions set forth below,
equal the Base Rate calculated as of the date of the Loan Request and set forth
in the Loan Request.  In the event that the Base Rate, calculated as of the
Borrowing Date, is more than twenty-five basis points (0.0025) higher or lower
than the Base Rate set forth in the Loan Request, the Base Rate applicable to
such Loan Request shall instead be the Base Rate calculated as of the Borrowing
Date.  Thereafter, (i) the portion of the Base Rate attributable to the LIBO
Rate (or such alternative index as may be selected by Lender in accordance with
the provisions of Section 3.4) for any Base Rate Borrowing Tranche shall be
redetermined as of each renewal of such Borrowing Tranche pursuant to
Section 3.3.3 and (ii) the Margin for all Base Rate Borrowing Tranches then
outstanding shall be redetermined as of each determination and redetermination
of the Net Spread.  As determined and redetermined pursuant to this Agreement,
the same Margin shall apply to all Base Rate Borrowing Tranches then
outstanding.  The portion of the Margin attributable to the Net Spread shall be
determined based on the Facility Debt Service Coverage Ratio in accordance with
the table set forth in Schedule 3.2.  The Facility Debt Service Coverage Ratio
and Net Operating Income shall each be redetermined in accordance with the
definitions thereof, as applicable.

 

3.2.2.                     Prime Rate, Base Rate and Margin Quotations.

 

Borrower may call Servicer on or before the date on which a Loan Request is to
be delivered or prior to the end of an Interest Period, to receive both a
calculation of the resulting Facility Debt Service Coverage Ratio for a proposed
Prime Rate (if required pursuant to Sections 3.3.2 or 3.4) or Base Rate
Borrowing Tranche and an indication of the rates then in effect, including the
Margin, but both parties acknowledge that such projection shall not be binding
on Lender or Borrower, nor shall such projection affect the rate of interest
which thereafter is actually in effect when the election is made.

 

3.3.                              Interest Periods.

 

Upon each Loan Request for a new Base Rate Borrowing Tranche, and upon each
Renewal Request applicable to a Base Rate Borrowing Tranche, Borrower shall
notify Lender of

 

29

--------------------------------------------------------------------------------


 

the period (the “Interest Period”) which may only be a one-month (having
original durations to maturity of approximately thirty (30) days) or three-month
(having original durations to maturity of approximately ninety (90) days) for
which the LIBO Rate shall be determined.

 

3.3.1.                     Interest Period to End on a Business Day.

 

If the last day of any Interest Period is not a Business Day, the Interest
Period shall be deemed to mature on the Business Day immediately following such
date.

 

3.3.2.                     No Interest Periods Beyond the Expiration Date.

 

Borrower shall not select or renew an Interest Period for any Base Rate
Borrowing Tranche that would end after the Expiration Date.  If at the time of
any such selection or renewal the period of time remaining prior to the
Expiration Date is less than thirty (30) days then such Borrowing Tranche shall
bear interest at the Prime Rate.  No Prime Rate Borrowing Tranche may remain
outstanding in excess of thirty (30) days at any one time.

 

3.3.3.                     Renewals.

 

In the case of a redetermination of an Interest Period at the end of an Interest
Period, for purposes of calculating interest due under the applicable Base Rate
Borrowing Tranche the first day of the new Interest Period shall be the first
Business Day immediately following the last day of the preceding Interest Period
(such date, the “Renewal Date”).  For each Base Rate Borrowing Tranche, if no
new Interest Period is specified within two (2) Business Days prior to the last
day of such Interest Period, by delivery to Lender of a fully completed,
authorized and executed request therefor (a “Renewal Request”) in the form
attached hereto as Schedule 3.3.3, the Borrowing Tranche shall be renewed for an
Interest Period of one-month at the Base Rate then applicable to a Borrowing
Tranche disbursed on the applicable Renewal Date having a one-month Interest
Period.  Notwithstanding anything contained herein to the contrary, (i) no
Borrowing Tranche may be renewed with a principal amount of less than TEN
MILLION and NO/100 Dollars ($10,000,000.00) and (ii) in the event the Facility
Debt Service Coverage Ratio is less than required in accordance with
Section 2.5.3.2 hereto or the Loan to Value Ratio exceed the ratio required in
accordance with Section 2.5.3.1 hereto, Borrower may renew or consolidate (but
not increase the outstanding principal amount of) any Borrowing Tranche(s) then
outstanding, all in accordance with the provisions of this Section 3.3.3,
provided that, as of the date of such renewal or consolidation (a) no Event of
Default or Potential Default, other than Borrower’s failure to comply with
Sections 2.5.3.1 or 2.5.3.2, shall then exist, (b) Borrower’s failure to comply
with Sections 2.5.3.1 or 2.5.3.2 shall have been for a period of less than
ninety (90) days, and (c) Borrower is otherwise in full compliance with all
other terms and conditions of the Loan Documents, including the provisions of
Section 4.5.  Borrower must assure compliance with Sections 2.5.3.1 or 2.5.3.2
pursuant to the provisions of Section 4.3.  Notwithstanding the foregoing, if
Borrower is unable to cause compliance with the Sublimits within fifteen (15)
days following Notice thereof from Servicer (or Lender) of Borrower’s
non-compliance with the Sublimits, then, for so long as Borrower fails to comply
with the Sublimits, the Net Spread applicable to all Base Rate Borrowing
Tranches then outstanding (and thereafter renewed) shall automatically increase
to one hundred basis points (0.01) over the highest Net Spread shown on Schedule
3.2, further adjusted, if at all, in accordance with Schedule 3.2, as a result
of the

 

30

--------------------------------------------------------------------------------


 

duration of such Base Rate Borrowing Tranche(s).  In the event that the Facility
Debt Service Coverage Ratio shall continue to be less than required pursuant to
Section 2.5.3.2 or the Loan to Value Ratio shall exceed the ratio permitted in
accordance with Section 2.5.3.1 for a period of ninety (90) consecutive days
from the date of Borrower’s receipt of Notice of such non-compliance, the same
shall constitute an Event of Default.

 

3.3.4.                     Interest After Default.

 

So long as (i) any payment under this Agreement remains past due for thirty (30)
days or more, or (ii) any other Event of Default has occurred and is continuing
beyond any applicable notice and cure period, interest on the Loan shall accrue
on the unpaid principal balance from the earlier of the due date of the first
unpaid installment or the occurrence of such other Event of Default at the
default rate set forth in the Revolving Credit Note.  If the unpaid principal
balance and all accrued interest on the Loan are not paid in full on the
Expiration Date, the unpaid principal balance and all accrued interest on the
Loan shall thereafter bear interest at the default rate set forth in the
Revolving Credit Note.  Borrower acknowledges that (a) its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, (b) during the time that any installment is delinquent for
more than thirty (30) days, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (c) it is extremely difficult and impractical to
determine those additional costs and expenses.  Borrower also acknowledges that,
during the time that any installment is delinquent for more than thirty (30)
days or any other Event of Default has occurred and is continuing, Lender’s risk
of nonpayment will be materially increased and Lender is entitled to be
compensated for such increased risk.  Borrower agrees that the increase in the
rate of interest set forth in the Revolving Credit Note represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
of this Agreement, of the additional costs and expenses Lender will incur by
reason of Borrower’s delinquent payment and the additional compensation Lender
is entitled to receive for the increased risks of nonpayment associated with a
delinquent loan.

 

3.3.5.                     Late Charge.

 

If any amount payable under this Agreement, the Revolving Credit Note or any
other Loan Document, other than (i) the outstanding amount of the Revolving
Credit Note payable on the Expiration Date or (ii) the then outstanding amount
of the Loan payable upon acceleration of the Revolving Credit Note, is not
received by Lender as provided in the Revolving Credit Note, Borrower shall pay
to Lender, immediately and without demand by Lender, a late charge as specified
in the Revolving Credit Note.  Borrower acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, and that it is extremely difficult and impractical to
determine those additional expenses.  Borrower agrees that the late charge
payable specified in the Revolving Credit Note represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Agreement, of the additional expenses Lender will incur by reason of such late
payment.  The late charge is payable in addition to, and not in lieu of, any
interest payable at the default rate specified in the Revolving Credit Note.

 

31

--------------------------------------------------------------------------------


 

3.4.                              Illegality; Increased Costs.

 

3.4.1.                     Reserved.

 

3.4.2.                     Illegality; Increased Costs.

 

At any time at which Lender shall have reasonably determined that (a) adequate
and reasonable means do not exist for ascertaining the applicable LIBO Rate,
(b) a contingency has occurred which materially and adversely affects the London
interbank market, (c) the making, maintenance or funding of any Borrowing
Tranche bearing interest in part at the LIBO Rate has been made unlawful by
Lender’s compliance in good faith with any Law or any interpretation or
application thereof by any Official Body or with any request or directive of any
such Official Body (whether or not having the force of Law, but other than as a
result of any misconduct by Lender), (d) the Base Rate (as determined with
reference to the LIBO Rate) will not adequately and fairly reflect the cost to
Lender of the establishment or maintaining of any such Borrowing Tranche, or
(e) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Borrowing Tranche are not
available to Lender in the London interbank market, then Lender shall have the
rights specified in Section 3.4.3.

 

3.4.3.                     Lender’s Rights.

 

In the case of the events specified in Section 3.4.2 above, Lender shall
promptly notify Borrower thereof.  Upon the date as shall be specified in such
Notice, the obligation of Lender to make advances under any Borrowing
Tranche(s) at the Base Rate shall be suspended until Lender shall have later
notified Borrower of Lender’s reasonable determination that the circumstances
set forth in Section 3.4.2 no longer exist.  If at any time Lender notifies
Borrower that it has made a determination under Section 3.4.2, then with respect
to any Loan Request previously submitted but not yet funded, and with respect to
any Borrowing Tranche on which an Interest Period shall thereafter expire, each
such new or renewal Borrowing Tranche(s) shall thereafter bear interest at the
Prime Rate, in each case subject to Section 3.3.2 hereof.

 

4.                                       PAYMENTS

 

4.1.                              Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Unused Facility Fees, Minimum Usage Fees or other fees or amounts due from
Borrower hereunder shall be due and payable on the date when due without
presentment, demand, protest, or notice of any kind, including, but not limited
to, notice of Lender’s intent to accelerate Borrower’s Obligations under the
Loan and notice of such acceleration, all of which (unless expressly provided in
the Loan Documents) are hereby waived by Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to Lender in immediately
available funds when due.  Lender’s Monthly Payment Statement shall, in the
absence of manifest error, be conclusive as to the amount of principal of and
interest on the Loan and other amounts owing under this Agreement, provided that
Borrower may challenge the accuracy of any Monthly Payment Statement within one
(1) year of the date of such Monthly Payment Statement.

 

32

--------------------------------------------------------------------------------


 

4.2.                              Payment Dates.

 

Subject to the provisions of Section 4.3, interest on the Loan shall be payable
in arrears and shall be due, together with all other amounts set forth on the
applicable Monthly Payment Statement, prior to 2:00 p.m. Eastern Time on the
first (1st) day of any calendar month during the term hereof (the “Payment
Date”), (provided, however, that if the first day of any calendar month is not a
Business Day, then such payment shall be due prior to 2:00 p.m. Eastern Time on
the next Business Day) and shall be paid by wire transfer of immediately
available funds to an account specified by Servicer and, simultaneously with
such wire transfer, Borrower shall provide Notice to Lender that such payment
has been made (which Notice shall include the federal reference number
applicable to such transfer).  Lender shall deliver to Borrower an invoice (the
“Monthly Payment Statement”) detailing the interest and principal (if
applicable), Unused Facility Fees, Minimum Usage Fees and other fees due and
payable.  Except in the case of a prepayment under Section 4.3, Lender shall
deliver the Monthly Payment Statement detailing charges due for the current
calendar month via fax or email at least five (5) Business Days prior to the
first day of the succeeding calendar month.  In the instance of a renewal of an
Interest Period pursuant to Section 3.3.3, interest on such renewed Borrowing
Tranche shall be due and payable on the next Payment Date, subject to any
adjustments in interest rates, as if the Interest Period had not expired and
then been renewed.  Interest on prepayments under Section 4.3 shall be due on
the date such prepayment is due.  Interest on the principal amount of the Loan
or other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated maturity date, upon acceleration or otherwise).

 

4.3.                              Prepayments.

 

4.3.1.                     Voluntary Prepayments.

 

Borrower shall have the right, at its option, from time to time to prepay the
Loan in whole or part at any time, but no prepayment may be less than the
outstanding principal balance and accrued interest of the applicable Borrowing
Tranche(s) being prepaid.  Whenever Borrower desires to prepay any part of the
Loan, Borrower shall provide a prepayment Notice to Lender by 2:00 p.m. Eastern
Time at least two (2) Business Days prior to the date of the proposed prepayment
setting forth the following information:

 

(x)                                   the estimated date on which the proposed
prepayment is to be made; and

 

(y)                                 a statement indicating the application of
the prepayment to a particular Base Rate Borrowing Tranche(s).

 

All prepayment Notices shall be irrevocable.  The principal amount of the
Borrowing Tranche(s) for which a prepayment Notice is given, together with
interest on such principal amount, shall be due and payable by 2:00 p.m. Eastern
Time on the date specified in such prepayment Notice as the date on which the
proposed prepayment is to be made.  Lender shall, upon receipt of Borrower’s
Notice, prepare and deliver to Borrower the same day via facsimile or other
electronic transmittal a statement of interest due with respect to such
prepayment, provided that in the event Borrower’s prepayment Notice is not
received by Lender prior to

 

33

--------------------------------------------------------------------------------


 

12:00 Noon Eastern Time, Lender shall not be obligated to prepare and deliver
such statement of interest until the Business Day following Lender’s receipt of
such Notice.

 

4.3.2.                     Prepayment Fee Not Applicable (Mandatory Prepayment /
Collateral Addition).

 

4.3.2.1.                               If at the time of the release of a
portion of the Collateral pursuant to Section 2.10, Borrower shall be in
violation of any of the Sublimits set forth in Section 2.5.3, Borrower may cure
such violation prior to or simultaneously with such release by either
(i) pledging multi-family real property collateral in form, substance, value and
in a manner all acceptable to Lender, in its sole discretion, in accordance with
Section 2.9 or (ii) prepaying that portion of the Loan outstanding as is
necessary to cause compliance with such Sublimit without any Prepayment Fee or
similar fee or penalty.  Notwithstanding the foregoing, if Borrower is unable to
cause compliance with the Sublimits within fifteen (15) days following Notice
thereof from Servicer (or Lender) of Borrower’s non-compliance with the
Sublimits, then, for so long as Borrower fails to comply with the Sublimits, the
Net Spread applicable to all Base Rate Borrowing Tranches then outstanding (and
thereafter renewed) shall automatically increase to one hundred basis points
(0.01) over the highest Net Spread shown on Schedule 3.2, further adjusted, if
at all, in accordance with Schedule 3.2, as a result of the duration of such
Base Rate Borrowing Tranche(s).  Lender shall deliver to Borrower as soon as
practicable, but in any event within two (2) Business Days prior to such
release, a statement of the principal and interest due with respect to any
required prepayment.

 

4.3.2.2.                               If at the time of a Valuation pursuant to
Section 2.12 or at any other time, Borrower shall be in violation of any of the
Sublimits set forth in Section 2.5.3, Borrower shall cure such violation, within
the time periods set forth in (a) and (b), by either (a) within ninety (90) days
of Notice, pledging multi-family collateral in form, substance, value and in a
manner all acceptable to Lender in its sole discretion, in accordance with
Section 2.9 or (b) within thirty (30) days of Notice, prepaying that portion of
the Loan outstanding as is necessary to cause compliance with such Sublimit,
together with any Prepayment Fee or similar fee or penalty.  Borrower shall
cause Servicer to provide Notice to Lender, within fifteen (15) days of
Servicer’s (or Lender’s) Notice to Borrower of Borrower’s non-compliance with
the Sublimits, of Borrower’s election to proceed under clause (a) or clause
(b) of the preceding sentence.  If at the time of a Material Adverse Change
pursuant to Section 2.14, Borrower shall cure such violation within the time
periods set forth in (i), (ii) and (iii), by either (i) within ninety (90) days
of Notice, pledging multi-family collateral in form, substance, value and in a
manner all acceptable to Lender in its sole discretion, in accordance with
Section 2.9, (ii) within thirty (30) days of Notice, prepaying that portion of
the Loan outstanding as is necessary to cause compliance with such Sublimit or
(iii) provided that Borrower is not in violation of a Sublimit, within ninety
(90) days of Notice, releasing one or more Collateral Pool Properties, together
with any Prepayment Fee or similar fee or penalty.  Borrower shall cause
Servicer to provide Notice to Lender, within fifteen (15) days of Servicer’s (or
Lender’s) Notice to Borrower of a Material Adverse Change, of Borrower’s
election to proceed under clause (i), clause (ii) or clause (iii) of the
preceding sentence.  Lender shall deliver to Borrower within two (2) Business
Days following the notice of Valuation, Material Adverse Change or other event,
as the case may be, a statement of the principal and interest due with respect
to any required prepayment.  Notwithstanding the foregoing, if Borrower is
unable to cause compliance with the Sublimits

 

34

--------------------------------------------------------------------------------


 

within fifteen (15) days following Notice thereof from Servicer (or Lender) of
Borrower’s non-compliance with the Sublimits, then, for so long as Borrower
fails to comply with the Sublimits, the Net Spread applicable to all Base Rate
Borrowing Tranches then outstanding (and thereafter renewed) shall automatically
increase to one hundred basis points (0.01) over the highest Net Spread shown on
Schedule 3.2, further adjusted, if at all, in accordance with Schedule 3.2, as a
result of the duration of such Base Rate Borrowing Tranche(s).

 

4.3.2.3.                               In the event of a casualty or
condemnation affecting any of the Collateral Pool Properties, any award and/or
proceeds payable with respect to such casualty or condemnation and applied to
Borrower’s Obligations in accordance with the provisions of the applicable
Security Instrument shall be applied without any Prepayment Fee or other
penalty, and this Agreement, and the parties’ obligations under the Loan
Documents, shall be terminated, at Borrower’s election in accordance with
Section 2.13.

 

4.3.2.4.                               Any mandatory prepayment of the Loan in
accordance with the provisions of this Section 4.3.2 shall be applied, as
directed by Borrower, to a particular Base Rate Borrowing Tranche or Base Rate
Borrowing Tranches under the Revolving Credit Note until the Revolving Credit
Note has been repaid in full or, in the absence of any specific direction from
Borrower, as selected by Lender in its sole discretion.

 

4.4.                              Prepayment Fee.

 

Unless Borrower for any reason (i) repays a Borrowing Tranche permitted
hereunder accruing interest at the Prime Rate or (ii) repays all or a part of a
Base Rate Borrowing Tranche upon the expiration of such Base Rate Borrowing
Tranche’s Interest Period, any prepayment under Section 4.3 shall be accompanied
by a prepayment fee (the “Prepayment Fee”).  The Prepayment Fee for any Base
Rate Borrowing Tranche shall be an amount equal to the interest, applicable to
the particular Borrowing Tranche being prepaid, which would have otherwise
accrued over the remainder of the applicable Interest Period.  The Prepayment
Fee shall not constitute the payment of interest and therefore shall not be
included in the calculation of Facility Debt Service Coverage Ratio or the
determination of Borrower’s compliance with the Sublimits set forth in
Section 2.5.3.  In addition, upon Lender’s exercise of any right of acceleration
under this Agreement, the Revolving Credit Note, or any other Loan Document
following an Event of Default, Borrower shall pay to Lender the Prepayment Fee
on all Base Rate Borrowing Tranches at the time of acceleration in addition to
all interest accrued thereon, and all other sums and fees payable to Lender
hereunder.

 

4.5.                              Additional Payment Obligations.

 

Notwithstanding anything to the contrary set forth herein, if Lender shall
determine that the Facility Debt Service Coverage Ratio is less than required
pursuant to Section 2.5.3.2 or that the Loan to Value Ratio exceeds the ratio
permitted in accordance with Section 2.5.3.1, and such noncompliance
shall remain uncured for fifteen (15) days following Notice thereof from
Servicer (or Lender), then, for so long as Borrower fails to comply with the
Sublimits, the Net Spread applicable to all Base Rate Borrowing Tranches then
outstanding (and thereafter renewed) shall automatically increase to one hundred
basis points (0.01) over the highest Net Spread shown on Schedule 3.2, further
adjusted, if at all, in accordance with Schedule 3.2, as a result of the

 

35

--------------------------------------------------------------------------------


 

duration of such Base Rate Borrowing Tranche(s).  In the event that the Facility
Debt Service Coverage Ratio shall continue to be less than required pursuant to
Section 2.5.3.2 or the Loan to Value Ratio shall exceed the ratio permitted in
accordance with Section 2.5.3.1 for a period of ninety (90) consecutive days,
the same shall constitute an Event of Default.

 

4.6.                              Additional Compensation in Certain
Circumstances.

 

4.6.1.                     Increased Costs Resulting from Taxes, Etc.

 

If any change in any Law, guideline or interpretation or application thereof by
any Official Body charged with the interpretation or administration thereof or
compliance with any written request or directive of any Official Body (other
than as a result of any misconduct or omissions by Lender) which is applicable
to Lender:

 

4.6.1.1.                               subjects Lender to any tax or changes the
basis of taxation with respect to this Agreement, the Revolving Credit Note, the
Loan or payments by Borrower of any principal, interest, fees, or other amounts
due from Borrower hereunder or under the Revolving Credit Note (except for taxes
on the overall net income of Lender and any franchise, income, corporate,
personal property, capital levy, capital stock, gross receipts, excess profits,
transfer, revenue, or succession tax imposed on Lender);

 

4.6.1.2.                               imposes upon Lender any condition or
denies Lender any right, the result of which is to increase the cost to, reduce
the income receivable by, or impose any expense (including breakage costs) upon
Lender with respect to this Agreement, the Revolving Credit Note or the making,
maintenance or funding of any Borrowing Tranche by an amount which Lender in its
discretion deems to be material;

 

then Lender shall from time to time notify Borrower of the amount determined in
good faith (using any averaging and attribution methods employed in good faith)
by Lender to be necessary to compensate Lender for such increase in cost.  Such
Notice shall set forth in reasonable detail the basis for such determination.
 Such amount shall be due and payable by Borrower to Lender thirty (30) days
after such Notice is given.

 

4.6.2.                     Termination.

 

Upon the occurrence of any event described in Section 4.6.1, Borrower may elect
to terminate this Agreement and the parties’ obligations under the Loan
Documents in accordance with the provisions of Section 2.13, and Borrower’s
obligations hereunder shall terminate upon Borrower’s repayment in full of the
Loan and the Borrower shall not be obligated to pay the fees set forth in
Section 2.13.4.

 

4.6.3.                     Indemnity.

 

In addition to the compensation required by Section 4.6.1, Borrower shall
jointly and severally indemnify Lender and Servicer against all liabilities,
losses or expenses (including breakage costs) which Lender and/or Servicer
sustains or incurs as a consequence of any:

 

36

--------------------------------------------------------------------------------

 

4.6.3.1.                               attempt by Borrower to revoke (expressly,
by later inconsistent notices or otherwise) in whole or part any Loan Request
under Section 2.5, any request to release a Collateral Pool Property under
Section 2.10, or notice relating to prepayments under Section 4.3, or

 

4.6.3.2.                               default by Borrower in the performance or
observance of any covenant or condition contained in this Agreement or any other
Loan Document, including any failure of Borrower to pay when due (by
acceleration or otherwise) any principal, interest, Prepayment Fee, Unused
Facility Fee, Minimum Usage Fee or any other amount due hereunder.

 

If Lender sustains or incurs any such loss or expense, it shall from time to
time notify Borrower of the amount determined in good faith by Lender (which
determination may include such assumptions, allocations of costs and expenses
and averaging or attribution methods as Lender shall deem reasonable) to be
necessary to indemnify Lender for such loss or expense.  Such Notice shall set
forth in reasonable detail the basis for such determination (which shall be
conclusive absent manifest error).  Such amount shall be due and payable by
Borrower to Lender thirty (30) days after such Notice is given.

 

5.                                       CONDITIONS OF LENDING

 

The obligation of Lender to fund the Loan hereunder is subject to the
performance by Borrower of its Obligations to be performed hereunder at or prior
to the funding of any Base Rate or permitted Prime Rate Borrowing Tranche(s),
and to the satisfaction of the following further conditions:

 

5.1.                              Initial Borrowing Tranche.

 

On the Closing Date:

 

5.1.1.                     Delivery of Loan Documents.

 

All Loan Documents not previously executed and delivered to Lender shall have
been duly executed and delivered to Lender, together with all appropriate
financing statements.

 

5.1.2.                     Validity of Representations.

 

The representations and warranties of Borrower contained in Section 6 and in
each of the other Loan Documents shall be true and accurate in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and Borrower shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist.

 

37

--------------------------------------------------------------------------------


 

5.1.3.                     Officer’s Certificate.

 

There shall be delivered to and for the benefit of Lender a certificate, in form
and substance acceptable to Lender, dated the Closing Date and signed by an
Authorized Officer, certifying as appropriate as to:

 

5.1.3.1.                               all required actions taken by Borrower in
connection with this Agreement and the other Loan Documents;

 

5.1.3.2.                               the names of the officer or officers
authorized to sign this Agreement and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
and Authorized Representatives permitted to act on behalf of Borrower for
purposes of this Agreement and the true signatures of such Authorized Officers
and Authorized Representatives, on which Lender may conclusively rely;

 

5.1.3.3.                               copies of the organizational documents of
Borrower including its certificate of incorporation, by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement, as applicable, as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office together with certificates from the appropriate state
officials as to the continued existence and good standing of Borrower in each
state where organized or qualified to do business and bring-down certificates by
facsimile dated within thirty (30) days of the Closing Date, all of which shall
be attached to such officer’s certificate; and

 

5.1.3.4.                               the matters described in Section 5.1.8.

 

5.1.4.                     Opinion of Counsel.

 

There shall be delivered to Lender, written opinions of counsel for Borrower
dated the Closing Date and in form and substance satisfactory to Lender and its
counsel as to matters customary to the transactions contemplated herein, or as
Lender may reasonably request.

 

5.1.5.                     Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to Lender and counsel for Lender, and Lender shall have
received all such other counterpart originals or certified or other copies of
such documents and proceedings in connection with such transactions, in form and
substance satisfactory to Lender and said counsel, as Lender or said counsel may
reasonably request.

 

5.1.6.                     Payment of Fees.

 

Borrower shall have paid or caused to be paid to Lender and Freddie Mac to the
extent not previously paid all fees accrued through the Closing Date and all of
Lender’s and Freddie Mac’s costs and expenses, including, but not limited to,
attorneys’ fees, title insurance premiums, surveys, appraisals, all costs
incurred in obtaining environmental, engineering and credit reports,

 

38

--------------------------------------------------------------------------------


 

all third party due diligence costs and other costs and expenses incurred by
either Lender or Freddie Mac in connection with the closing of this Loan.

 

5.1.7.                     Consents.

 

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

 

5.1.8.                     No Material Adverse Change.

 

Since the date of Borrower’s formation, no Material Adverse Change shall have
occurred; prior to the Closing Date, there shall have been no material change in
the ownership or management of Borrower.

 

5.1.9.                     No Violation of Laws.

 

The making of the Loan shall not contravene any Law applicable to Borrower, its
Affiliates or Lender.

 

5.1.10.               No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, or, to Borrower’s knowledge threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, this Agreement, the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or which, in
Lender’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

 

5.1.11.               Collateral Initially Included in Collateral Pool.

 

With respect to the Collateral which is part of the Collateral Pool at Closing,
Borrower shall have delivered all Underwriting Materials required hereunder for
inclusion of such Collateral into the Collateral Pool, and Lender shall have
approved the inclusion therein.

 

5.1.12.               Other Conditions.

 

Borrower shall have satisfied such other reasonable conditions as required by
Lender or Lender’s legal counsel.

 

5.2.                              Each Subsequent Borrowing Tranche.

 

At the time of funding of any Base Rate Borrowing Tranche (excluding renewals,
conversions and continuances of any outstanding Base Rate Borrowing
Tranche(s) which do not increase the outstanding principal amount of the Loan
made hereunder) other than the funds advanced on the Closing Date, and after
giving effect to the proposed extensions of credit: (i) the representations and
warranties of Borrower contained in Section 6 and in the other Loan Documents
shall be true and correct in all material respects on and as of the date of the
funding

 

39

--------------------------------------------------------------------------------


 

of any such Base Rate Borrowing Tranche with the same effect as though such
representations and warranties had been made on and as of the date of the
funding of any such Base Rate Borrowing Tranche (except representations and
warranties that expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct in all material
respects on and as of the specific dates or times referred to therein and except
such changes as would not constitute a Material Adverse Change) and Borrower
shall have performed and complied with all covenants and conditions hereof;
(ii) no Event of Default or, to Borrower’s knowledge, Potential Default shall
have occurred and be continuing or shall exist; (iii) the funding of any
Borrowing Tranche shall not contravene any Law applicable to Borrower, its
Affiliates or Lender; (iv) Borrower shall have delivered to Lender a duly
executed and completed Loan Request or Renewal Request, as the case may be; and
(v) Borrower shall have paid all fees and expenses incurred by Lender or
Servicer in connection therewith.

 

6.                                       REPRESENTATIONS AND WARRANTIES

 

6.1.                              Representations and Warranties.

 

Borrower represents and warrants to Lender, as of the date hereof and at all
times throughout the term of this Agreement, as follows:

 

6.1.1.                     Organization and Qualification.

 

Borrower is a corporation, partnership, limited liability company, or real
estate investment trust, duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization or formation, as the case may
be, and Borrower has the lawful power to own or lease the Collateral Pool
Properties and to engage in the business it presently conducts or proposes to
conduct.  Borrower is duly licensed or qualified and in good standing in all
jurisdictions where the property owned or leased by it or where the nature of
the business transacted by it or both makes such licensing or qualification
necessary and where the failure to be so qualified would result in a Material
Adverse Change.

 

6.1.2.                     Single Asset Entity.

 

Each Borrower (other than BHOP) and Proposed Borrower is a Single Asset Entity,
and each Borrower (other than BHOP) and Proposed Borrower agrees to limit its
operations to owning, maintaining and operating only the Collateral Pool
Properties.

 

6.1.3.                     Power and Authority.

 

Borrower has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to which it is a party, to incur the Loan
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part.

 

6.1.4.                     Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by Borrower and
each other Loan Document which Borrower is required to execute and deliver on or
after the date

 

40

--------------------------------------------------------------------------------


 

hereof will have been duly executed and delivered by Borrower on the required
date of delivery of such Loan Document.  This Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of Borrower on and after its date of delivery thereof, enforceable against
Borrower in accordance with its terms, except to the extent that enforceability
of any of such Loan Documents may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance. 
There is no offset, defense, counterclaim or right of rescission with respect to
any of the Loan Documents.

 

6.1.5.                     No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by Borrower nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach or violation of (i) the terms and conditions, as applicable, of the
certificate of incorporation, by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of Borrower or its Affiliates,
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which Borrower or any of its Affiliates is a party or is
subject, or by which Borrower or any of its Affiliates is bound, or (iii) result
in the creation or enforcement of any Lien, charge or encumbrance whatsoever
upon any property (now or hereafter acquired) of Borrower (other than Liens
granted or permitted under the Loan Documents), nor will they result in or
require (except as specifically contemplated by this Agreement) the creation or
imposition of any lien of any nature upon any of the collateral of Borrower
other than the Liens of the Loan Documents.

 

6.1.6.                     Litigation.

 

There are no actions, suits, proceedings or investigations pending, or to
Borrower’s knowledge threatened, against Borrower or its Affiliates at law or
equity before any Official Body which individually or in the aggregate may
result in any Material Adverse Change, subject to Lender’s and Borrower’s rights
under Section 2.14.  Neither Borrower nor its Affiliates are in violation of any
order, writ, injunction or decree of any Official Body which may result in any
Material Adverse Change, subject to Lender’s and Borrower’s rights under
Section 2.14.

 

6.1.7.                     Title to Collateral Pool Properties.

 

Borrower (other than BHOP solely to the extent of the Collateral Pool
Properties) has good and marketable (or, solely in the case of Collateral Pool
Properties located in Texas, indefeasible) title to all Collateral Pool
Properties and to all other assets which it purports to own or which are
reflected as owned on its books and records (except for those assets (not
including Collateral Pool Properties) that a Borrower has disposed of since the
date of such books and records, either in the ordinary course of business or
because they were no longer used or useful in the conduct of such Borrower’s
business, provided that any such disposed assets have been replaced by items of
comparable value to the extent necessary for such Borrower to operate its
property in a manner comparable to that which prevailed prior to such
disposition), free and clear of all Liens and encumbrances except the Permitted
Exceptions.  The Permitted Exceptions do

 

41

--------------------------------------------------------------------------------


 

not and will not materially and adversely affect (i) the ability of Borrower to
pay in full all sums due under the Revolving Credit Note or any of its other
Obligations in a timely manner, (ii) the use of any Collateral Pool Property for
the use currently being made thereof, (iii) the operation of any Collateral Pool
Property as currently being operated, or (iv) the value of any Collateral Pool
Property.

 

6.1.8.                     Use of Proceeds.

 

Borrower intends to use the proceeds of the Loan in accordance with Section 2.8.

 

6.1.9.                     Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any material
certificate, statement, agreement or other documents prepared by or on behalf of
Borrower and furnished to Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading in any material
respect.  There is no fact known to Borrower which materially adversely affects
the business, property, assets, financial condition, results of operations or
prospects of Borrower, BHMR or, to the extent the same could reasonably be
expected to cause a Material Adverse Change, any of its other Affiliates which
has not been set forth in this Agreement or in the certificates, statements,
agreements, financial projections or other documents furnished in writing to
Lender prior to or at the date hereof in connection with the transactions
contemplated hereby.

 

6.1.10.               Taxes.

 

All federal, state, local and other tax returns required to have been filed with
respect to Borrower, BHMR and, to the extent the failure to file the same could
reasonably be expected to cause a Material Adverse Change, any of its other
Affiliates have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.  There are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of Borrower, BHMR and, to the extent the existence of such agreements
or waivers could reasonably be expected to cause a Material Adverse Change, any
of its other Affiliates for any period.

 

6.1.11.               Consents and Approvals.

 

Except for the filing of financing statements and the relevant Collateral Pool
Property Documents in the appropriate state and county filing offices, there are
no other filings, consents or approvals necessary for the execution of this
Agreement by Borrower or its performance hereunder or under the Loan Documents,
all of which shall have been obtained or made on or prior to the Closing Date.

 

42

--------------------------------------------------------------------------------


 

6.1.12.               No Event of Default.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date or thereafter under or pursuant to the Loan Documents, which
constitutes an Event of Default.  No event has occurred and is continuing and no
condition exists or will exist after giving effect to the borrowings or other
extensions of credit to be made on the Closing Date or thereafter under or
pursuant to the Loan Documents, which constitutes a Potential Default unless
Borrower is curing the same pursuant to any applicable cure periods expressly
provided for herein.

 

6.1.13.               Security Interests.

 

The Liens and security interests in personal property granted to and for the
benefit of Lender pursuant to the Loan Documents constitute and will continue to
constitute first priority security interests under the Uniform Commercial Code
as in effect in each applicable jurisdiction (the “Uniform Commercial Code”) or
other Law, entitled to all the rights, benefits and priorities provided by the
Uniform Commercial Code or such Law, subject to the Permitted Exceptions and
Lender’s compliance with all applicable provisions of the Uniform Commercial
Code or other Law governing the perfection and continuation of such security
interests.  Upon the filing of financing statements relating to said security
interests in each office in which filing is required under the Uniform
Commercial Code or the taking of possession of collateral where possession is
required under the Uniform Commercial Code in order to perfect a security
interest in such collateral, all such action as is necessary in Lender’s sole
but reasonable opinion to establish such rights of Lender will have been taken
with respect to security interests that can be perfected by the filing of a
financing statement or the taking of possession under the Uniform Commercial
Code, and there will be, upon execution and delivery of the Loan Documents, such
filings and such taking of possession, no necessity for any further action in
order to preserve, protect and continue such rights, except the filing of
continuation statements with respect to such financing statements within six
(6) months or other period specified in the applicable Uniform Commercial Code
prior to the expiration of such filing of such financing statements.  All filing
fees and other expenses in connection with each such action have been or will be
paid by Borrower.  Without limiting the foregoing representations and
warranties, Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments, in such form as
Lender may require to perfect or continue the perfection of such security
interests and in all events without Borrower’s signature.

 

6.1.14.               Mortgage Liens.

 

Upon filing in the appropriate real property records in the county in which the
Collateral Pool Properties are located, the Liens in real property and fixtures
granted to and for the benefit of Lender pursuant to the Collateral Pool
Property Documents constitute a valid first priority Lien under applicable Law,
subject to any Permitted Exceptions.  All such action as will be necessary in
Lender’s sole opinion to establish such Lien of Lender and its priority as
described in the preceding sentence will be taken at or prior to the time
required for such purpose as directed by Lender, and there will be as of the
date of execution, delivery and filing of the Collateral Pool Property Documents
no necessity for any further action in order to protect, preserve and continue
such Lien and such priority (except for the timely filing in the required

 

43

--------------------------------------------------------------------------------


 

offices of Uniform Commercial Code financing statement continuations).  All
filing fees and other expenses in connection with each such action have been or
will be paid by Borrower.

 

6.1.15.               Insurance.

 

All insurance policies and other bonds to which Borrower and any Affiliates
providing insurance coverage for a Borrower or a Collateral Pool Property,
whether through a blanket policy or otherwise, are a party are valid and in full
force and effect.  No notice has been given, no claim has been made, and no
grounds exist, to cancel or avoid any of such policies or bonds or to reduce the
coverage provided thereby.  Such policies and bonds provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of Borrower and the Collateral Pool Properties in
accordance with prudent business practice in the industry of Borrower.

 

6.1.16.               Material Contracts; Burdensome Restrictions.

 

All material contracts, indentures, agreements and instruments relating to the
Collateral Pool Properties, to which the Borrower and/or its Affiliates are a
party (whether by execution thereby, by assignment or otherwise), taken as a
whole, are valid, binding and enforceable upon Borrower and such Affiliates, as
applicable, and, to Borrower’s knowledge, each of the other parties thereto in
accordance with their respective terms (except to the extent that enforceability
of any such contracts may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance and except as
disclosed in writing by Borrower to Lender prior to the date hereof or prior to
the date any applicable real property is added to the Collateral Pool).  There
is no default under any such contracts, indentures, agreements and instruments
by Borrower (or its Affiliates), or to Borrower’s knowledge by any of the other
parties thereto, except for defaults which would not result in a Material
Adverse Change.  Neither Borrower nor any of its Affiliates is bound by any
contractual obligation, or subject to any restriction in any organizational
document, or any requirement of Law, which is reasonably expected to result in a
Material Adverse Change.

 

6.1.17.               Investment Companies; Regulated Entities.

 

Borrower is not an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.” 
Borrower is not subject to any other federal or state statute or regulation
limiting its ability to incur any debt.

 

6.1.18.               Pension Plans and Benefit Arrangements.

 

The representations and warranties set forth in this Section 6.1.18 shall only
apply to the extent Borrower is at any time, and from time to time, subject to
the provisions of ERISA.

 

6.1.18.1.                         Borrower and each other member of the ERISA
Group are in compliance in all material respects with any applicable provisions
of ERISA with respect to all Benefit Arrangements, Pension Plans and
Multiemployer Plans.  There has been no Prohibited

 

44

--------------------------------------------------------------------------------


 

Transaction with respect to any Benefit Arrangement or any Pension Plan or, with
respect to any Multiemployer Plan, which could result in any material liability
of Borrower or any other member of the ERISA Group.  Borrower and all members of
the ERISA Group have made when due any and all payments required to be made
under any agreement relating to a Multiemployer Plan or any Law pertaining
thereto.  With respect to each Pension Plan and Multiemployer Plan, Borrower and
each member of the ERISA Group (i) have fulfilled in all material respects their
obligations under the minimum funding standards of ERISA, (ii) have not incurred
any liability to the PBGC, and (iii) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.

 

6.1.18.2.                         Each Multiemployer Plan is able to pay
benefits thereunder when due.

 

6.1.18.3.                         Neither Borrower nor any other member of the
ERISA Group has instituted or intends to institute proceedings to terminate any
Pension Plan.

 

6.1.18.4.                         No event requiring notice to the PBGC under
Section 302(f)(4)(A) of ERISA has occurred or is reasonably expected to occur
with respect to any Pension Plan, and no amendment with respect to which
security is required under Section 307 of ERISA has been made or is reasonably
expected to be made to any Pension Plan.

 

6.1.18.5.                         The aggregate actuarial present value of all
benefit liabilities (whether or not vested) under each Pension Plan, determined
on a plan termination basis, as disclosed in, and as of the date of, the most
recent actuarial report for such Pension Plan, does not exceed the aggregate
fair market value of the assets of such Pension Plan.

 

6.1.18.6.                         Neither Borrower nor any other member of the
ERISA Group has incurred or reasonably expects to incur any material withdrawal
liability under ERISA to any Multiemployer Plan.  Borrower nor any other member
of the ERISA Group has been notified by any Multiemployer Plan that such
Multiemployer Plan has been terminated within the meaning of Title IV of ERISA,
and no Multiemployer Plan is reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.

 

6.1.18.7.                         To the extent that any Benefit Arrangement is
insured, Borrower and all members of the ERISA Group have paid when due all
premiums required to be paid for all periods through and including the Closing
Date.  To the extent that any Benefit Arrangement is funded other than with
insurance, Borrower and all other members of the ERISA Group have made when due
all contributions required to be paid for all periods through the Closing Date.

 

6.1.18.8.                         All Pension Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
any Law.

 

6.1.19.               Other Indebtedness.

 

Other than the Loan, each Single Asset Entity Borrower (other than BHOP) has not
incurred any debt other than (i) unsecured trade debt incurred in the ordinary
course of business, (ii) subordinate intercompany debt and (iii) debt otherwise
permitted under Section 7.1.11.

 

45

--------------------------------------------------------------------------------


 

6.1.20.               Solvency.

 

Borrower is Solvent on a consolidated basis.  After giving effect to the
transactions contemplated by the Loan Documents, including the Loan incurred
thereunder and the Liens granted to and for the benefit of Lender, Borrower will
be Solvent on a consolidated basis.  Borrower has not entered into this Credit
Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.  Borrower, on a
consolidated basis, does not intend to, and Borrower does not believe that it
will, incur debts and liabilities beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).

 

6.1.21.               Representations and Warranties in the Loan Documents.

 

All representations and warranties made by Borrower (or BHMR) in any Loan
Document, or certificates delivered in connection therewith, are true, accurate
and correct.

 

6.1.22.               No Bankruptcy Filing.

 

Borrower is not contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or property of Borrower and Borrower has no
knowledge of any Person contemplating the filing of any such petition against
Borrower.

 

6.1.23.               Formation.

 

BHOP was formed in the State of Delaware.

 

6.1.24.               Compliance.

 

Borrower, each Collateral Pool Property and the use thereof and operations
thereat by Borrower, comply in all material respects with all applicable Laws. 
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Official Body, the violation of which is reasonably likely to
result in a Material Adverse Change.  All required permits, licenses, and
certificates for the lawful use and operation of the Collateral Pool Properties,
including, but not limited to, certificates of occupancy, apartment licenses, or
the equivalent have been obtained and are in full force and effect except where
the failure to obtain same would not be reasonably likely to cause a Material
Adverse Change.

 

6.1.25.               Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

6.1.26.               Labor Matters.

 

Borrower is not a party to any collective bargaining agreements.

 

46

--------------------------------------------------------------------------------

 

6.1.27.               Condemnation.

 

Other than those takings, condemnations or eminent domain proceedings that
Borrower has given written Notice of to Lender, no taking, condemnation or
eminent domain proceeding has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of any Collateral Pool Property
or for the relocation of roadways providing access to any Collateral Pool
Property.

 

6.1.28.               Utilities and Public Access.

 

Each Collateral Pool Property has adequate rights of access to public ways and
is served by adequate water, sewer, sanitary sewer and storm drain facilities as
are adequate for full utilization of such Collateral Pool Property for its use
as a multifamily residential property.  All public utilities necessary to the
continued use and enjoyment of each Collateral Pool Property as presently used
and enjoyed are located in the public right-of-way abutting the premises or an
easement for the same, and all such utilities are connected so as to serve each
Collateral Pool Property either (i) without passing over other property or,
(ii) if such utilities pass over other property, pursuant to valid easements. 
All roads necessary for the full utilization of each Collateral Pool Property
for its current purpose have been completed and dedicated to public use and
accepted by all Official Bodies or are the subject of access easements for the
benefit of such Collateral Pool Property.

 

6.1.29.               No Joint Assessment; Separate Lots.

 

Borrower has not and shall not suffer, permit or initiate the joint assessment
of any Collateral Pool Property (i) with any other real estate property
constituting a separate tax lot, and (ii) with any portion of such Collateral
Pool Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Collateral Pool
Property as a single lien.  Each Collateral Pool Property is comprised of one or
more parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.

 

6.1.30.               Assessments.

 

Except as disclosed in the title insurance policies, there are no pending or, to
the Borrower’s knowledge proposed special or other assessments for public
improvements or otherwise affecting any Collateral Pool Property, nor, to
Borrower’s knowledge are there any contemplated improvements to any Collateral
Pool Property that may result in such special or other assessments.

 

6.1.31.               No Liabilities.

 

Borrower has no liabilities or obligations including, without limitation,
contingent obligations (including, without limitation, liabilities or
obligations in tort, in contract, at law, in equity, pursuant to a statute or
regulation, or otherwise) prohibited by this Agreement or except as otherwise
expressly permitted under this Agreement, including those addressed in
Section 7.2.2.

 

47

--------------------------------------------------------------------------------


 

6.1.32.               No Prior Assignment.

 

As of the Closing Date, (i) upon execution and delivery of the Security
Instrument, Lender shall be collateral assignee of Borrower’s interest under any
leases with respect to the Collateral Pool Properties, and (ii) there are no
prior assignments of any such leases or any portion of the rents due and payable
thereunder or to become due and payable thereunder which are presently
outstanding.

 

6.1.33.               Certificate of Occupancy.

 

Borrower has obtained (in its own name or is the express successor or assignee
of) all permits necessary to use and operate the Collateral Pool Properties for
the uses described in Section 2.8, and all such permits are in full force and
effect.  The use being made of each Collateral Pool Property is in conformity in
all material respects with the certificate of occupancy (or similar certificate
applicable to the local jurisdiction of the Collateral Pool Property, if any) in
order to allow Borrower to operate the Collateral Pool Property in a manner
comparable to the manner under which it was originally underwritten and/or
permits for such Collateral Pool Property and any other restrictions, covenants
or conditions affecting such Collateral Pool Property, including without
limitation, the applicable zoning and land use ordinances, except as otherwise
disclosed in writing to Lender prior to the Closing Date or the date the
applicable real property was added to the Collateral Pool.  Each Collateral Pool
Property contains all equipment necessary to use and operate such Collateral
Pool Property in manner comparable to the manner in which the Collateral Pool
Property was being operated at the time of Lender’s pre-closing inspection. 
Borrower will continue to operate each Collateral Pool Property in the manner in
which it is presently being operated in all material respects.

 

6.1.34.               Intellectual Property.

 

All trademarks, trade names and service marks that Borrower owns or has pending,
or under which Borrower is licensed, are in good standing and uncontested. 
Borrower has not infringed, is not infringing, and has not received notice of
infringement with respect to any asserted trademarks, trade names or service
marks of others.  To Borrower’s knowledge there is no infringement by others of
any trademarks, trade names or service marks of Borrower.

 

6.1.35.               Conduct of Business.

 

Except as disclosed in writing to Lender, Borrower does not conduct its business
“also known as”, “doing business as” or under any other name.

 

6.1.36.               Title Insurance.

 

Each Collateral Pool Property is, or will be at the time such Collateral Pool
Property is included in the Collateral, covered by a title insurance policy (or
an irrevocable commitment by a title insurance company to insure the same)
acceptable to Lender, provided that Lender acknowledges that the title insurance
policies to be delivered to the Lender pursuant to the title commitments
delivered and approved by Lender prior to the Closing Date or the addition of
any real property to the Collateral Pool are acceptable to Lender.

 

48

--------------------------------------------------------------------------------


 

6.1.37.               No Default.

 

The execution, delivery and performance of the obligations imposed on Borrower,
if any, under this Agreement, the Revolving Credit Note and the other Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.  There is no litigation or other claim pending before any court or
administrative or governmental body or overtly threatened by a written
communication against Borrower, any Collateral Pool Property, or any other
property of Borrower which would result in a Material Adverse Change or which is
not covered by insurance.

 

6.1.38.               Condition of the Collateral Pool Properties.

 

To the extent that any Collateral Pool Property has been damaged by fire, water,
wind, earthquake or other cause of loss prior to the Closing Date, or prior to
the inclusion of the real property to the Collateral Pool, as the case may be,
such Collateral Pool Property has been fully restored as of the such Closing
Date, or date of such inclusion.

 

6.1.39.               Non-Residential Leases.

 

Each Collateral Pool Property is a multi-family housing project.  Gross income
derived from commercial space, if any, located in any Collateral Pool Property
shall not exceed twenty-five percent (25%) of the total gross income of such
Collateral Pool Property except as otherwise approved in writing by Lender (in
its sole discretion).  Except as approved by Lender in writing prior to the
Closing Date or, in connection with adding Collateral Pool Properties to the
Collateral in accordance with Section 2.9 hereof, the date such Collateral Pool
Property is added to the Collateral, neither Borrower, nor any general partner,
managing member or principal thereof, is an Affiliate or otherwise related to
the lessee under any leases for laundry equipment, telecommunications,
television or similar systems on or about any of the Collateral Pool
Properties.  For the purposes of this Section, leases of parking to tenants
shall not be deemed to be derived from commercial space.

 

6.1.40.               No Low Income Housing Tax Credit.

 

Except as disclosed to Lender in writing, Borrower has not claimed, nor does
Borrower intend to claim, a low income housing tax credit for any of the
Collateral Pool Properties under Section 42 of the Internal Revenue Code of
1986, or any successor Section thereto.  Should Borrower later decide to pursue
claiming such a tax credit, Borrower will not proceed without obtaining Lender’s
prior written consent to do so, to be granted in Lender’s sole discretion.

 

6.1.41.               No Restrictions.

 

Except as disclosed to Lender in writing prior to the addition of the applicable
Collateral Pool Property, there are no rent level restrictions or tenant income
restrictions on any Collateral Pool Property.

 

49

--------------------------------------------------------------------------------


 

6.1.42.               No Adverse Affect on the Loan.

 

Nothing involving the Collateral Pool Properties, Borrower or Borrower’s credit
standing may be reasonably expected to (i) cause any payments under this
Agreement, the Revolving Credit Note or any other Loan Documents to become
delinquent or (ii) adversely affect the Market Value of any Collateral Pool
Property.

 

6.1.43.               Term of Leases.

 

Except as otherwise permitted under the applicable Security Instrument, all
Leases for residential dwelling units with respect to the Collateral Pool
Properties shall be on forms approved by Lender, shall be for initial terms of
at least one (1) month and not more than two (2) years, and shall not include
options to purchase.

 

6.1.44.               Authorized Officer/Authorized Representative.

 

The officers and employees of Borrower who are now (or in the future become)
Authorized Officers of Borrower (i) are duly appointed officers of the Borrower,
and (ii) are familiar with the organization and operations of Borrower and with
the operations of the Collateral Pool Properties which are the subject of any
certification or Notice delivered by such Authorized Officer.

 

The officers and employees of Borrower who are now (or in the future become)
Authorized Representatives of Borrower are familiar with the organization and
operations of Borrower and with the operations of the Collateral Pool Properties
which are the subject of any certification or Notice delivered by such
Authorized Representative.

 

6.1.45.               Fraudulent Conveyances.

 

Borrower has not entered into any agreements, transactions or series of
transactions with the intent to hinder, delay, or defraud any creditor, and
Borrower has not entered into any agreements, transactions or series of
transactions other than for valid consideration of reasonably equivalent value
in exchange for its obligations thereunder.

 

6.1.46.               Affiliate Transactions.

 

Except as approved in writing by Lender, Borrower has not entered into and is
not a party to any contract, lease or other agreement with any Person directly
or indirectly controlling, controlled by, or under common control with Borrower
for the provision of any service, materials or supplies to any Collateral Pool
Property (including any contract, lease or agreement for the provision of
property management services, cable television services or equipment, gas,
electric or other utilities, security services or equipment, laundry services or
equipment, or telephone services or equipment).

 

6.1.47.               No Existing Material Adverse Circumstances.

 

As of the date hereof, there exists no set of circumstances which, had such
circumstances arisen subsequent to the date hereof, would constitute a Material
Adverse Change.

 

50

--------------------------------------------------------------------------------


 

6.1.48.               Collateral Pool Properties.

 

Each Collateral Pool Property is fully constructed and has received all final
certificates of occupancy.

 

6.2.                              Updates.

 

Borrower shall provide with each Loan Request that will result in an increase in
the Loan, written revisions to any representations or warranties in this
Agreement which to Borrower’s knowledge which have become outdated or incorrect
in any material respect.  In addition, should any such updates, corrections or
additions relate to a matter which would be a Material Adverse Change, Borrower
shall promptly provide Lender in writing with such revisions as may be necessary
or appropriate, to correct or update same.  Notwithstanding the providing of
revised information, a breach of warranty or representation resulting from the
prior inaccuracy or incompleteness shall not be deemed to have been cured
thereby or waived by Lender unless and until Lender, in its sole and absolute
discretion, shall have accepted in writing such revisions or updates; further
provided that no representation or warranty shall be deemed to have been updated
by any such revision unless and until Lender funds the additional Loan Request.

 

6.3.                              Survival of Representations and Warranties.

 

Borrower agrees that (i) all of the representations and warranties of Borrower
set forth in this Agreement and in the other Loan Documents delivered on the
Closing Date are made as of the Closing Date (except as expressly otherwise
provided) and (ii) all representations and warranties made by Borrower shall
survive the delivery of the Revolving Credit Note and continue (a) for so long
as any amount remains owing to Lender under this Agreement, the Revolving Credit
Note or any of the other Loan Documents or (b) until the date on which Lender
releases all assets in the Collateral Pool from any Lien securing the Loan
Documents pursuant to the provisions of Section 2.10 or Section 2.15, whichever
is later.  Unless waived in writing, all representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

7.                                       COVENANTS

 

7.1.                              Covenants.

 

Borrower covenants and agrees that until the later of (i) payment in full of the
Loan and interest thereon, and satisfaction of all of the other Obligations of
Borrower under the Loan Documents and (ii) the Expiration Date, Borrower shall
comply at all times with the following covenants:

 

7.1.1.                     Preservation of Existence.

 

Borrower shall, and shall cause each of its Affiliates to, maintain its legal
existence as a corporation, general or limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary unless the failure to

 

51

--------------------------------------------------------------------------------


 

maintain the same shall not result in a Material Adverse Change to Borrower or
any Collateral Pool Property.

 

7.1.2.                     Maintenance of Collateral Pool Properties and Leases.

 

Borrower (i) shall not commit waste or permit impairment or deterioration of the
Collateral Pool Properties, (ii) shall not abandon any Collateral Pool Property,
(iii) shall restore or repair promptly, in a good and workmanlike manner, any
damaged part of any Collateral Pool Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not insurance proceeds or condemnation awards are available to cover any costs
of such restoration or repair (provided that Lender shall make any insurance
proceeds or condemnation awards received by Lender available to Borrower for
restoration and repair), (iv) shall keep the Collateral Pool Properties in good
repair (normal wear and tear excepted), including the replacement of any
personalty and fixtures located on any Collateral Pool Property with items of
equal or better function and quality, (v) shall provide for professional
management of the Collateral Pool Properties by a residential rental property
manager satisfactory to Lender under a contract approved by Lender in writing
(provided that Lender’s approval is not required for a manager or a management
agreement where one or more of Behringer Harvard Real Estate Services, LLC,
Behringer Harvard Multifamily Services, LLC, or an Affiliate of Borrower is the
manager), (vi) shall not change the use of any Collateral Pool Property as a
multi-family residential property, (vii) shall give Notice to Lender of and,
unless otherwise directed in writing by Lender, shall appear in and defend any
action or proceeding purporting to affect any Collateral Pool Property, Lender’s
security or Lender’s rights under this Agreement, and (viii) shall make any
reasonable repairs to a Collateral Pool Property which are requested by Lender. 
Borrower shall not (and shall not permit any tenant or other person to) remove,
demolish or alter any Collateral Pool Property or any part thereof except in
connection with the replacement of tangible personalty.

 

7.1.3.                     Collateral Agreements.

 

Borrower shall deposit with Lender such amounts as may be required by any
Collateral Agreement and shall perform all other obligations of Borrower under
each Collateral Agreement.

 

7.1.4.                     Inspection Rights.

 

Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of any Collateral Pool Property (including
environmental inspections and tests) during normal business hours, or at any
other reasonable time upon reasonable advance notice, except that no such notice
shall be required in cases of emergency.

 

7.1.5.                     Single Asset Borrower.

 

Prior to the Expiration Date, each Borrower (other than BHOP solely with respect
to subclauses (i) and (ii) below) (i) shall not own or acquire any real or
personal property other than the Collateral Pool Properties and personal
property related to the operation and maintenance of the Collateral Pool
Properties, (ii) shall not operate any business other than the ownership,
management and operation of the Collateral Pool Properties, and (iii) shall not
maintain its assets in a way difficult to segregate and identify. 
Notwithstanding subclause (i) in the foregoing

 

52

--------------------------------------------------------------------------------


 

sentence, BHOP shall not directly own or acquire any fee and/or leasehold
interests in real property, but such limitation shall not restrict BHOP’s
ability to indirectly own or acquire any such interests or any other assets
through one or more subsidiaries.

 

7.1.6.                     Use of Proceeds.

 

Borrower will use the proceeds of the Loan only for lawful purposes in
accordance with Section 2.8 hereof.

 

7.1.7.                     Further Assurances.

 

Borrower shall, from time to time, at its expense, faithfully preserve and
protect Lender’s Lien on and security interest in the Collateral as a continuing
first priority perfected Lien, subject only to Permitted Exceptions, and shall
do such other acts and things as Lender in its sole discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral, provided that
(i) the terms and conditions of this Agreement and the other Loan Documents are
not changed thereby, (ii) Lender will use its best efforts to minimize costs and
expenses incurred in connection with a request under this subsection, and
(iii) Borrower’s obligations hereunder or under any other Loan Documents are not
increased or otherwise adversely affected thereby except for incidental costs
and expenses such as recording fees and reasonable attorneys’ fees and expenses.

 

7.1.8.                     Collateral Pool Properties.

 

7.1.8.1.                               Borrower shall be in compliance with the
Sublimits set forth in  Section 2.5.3 at such times as expressly required in
this Agreement; and

 

7.1.8.2.                               Borrower shall own at all times the
entire fee simple interest or insurable ground lease interest in each Collateral
Pool Property.

 

7.1.9.                     Subsequent Periodic Valuations.

 

Borrower shall cooperate with Lender and its agents and provide such information
in its possession as such parties shall reasonably require to complete a new
Valuation for each Collateral Pool Property.

 

7.1.10.               Special ERISA Related Covenants.

 

The covenants set forth in this Section 7.1.10, shall only apply to the extent
Borrower is at any time and from time to time subject to the provisions of
ERISA.

 

53

--------------------------------------------------------------------------------


 

7.1.10.1.                         Borrower shall at all times be a “real estate
operating company” within the meaning of such term contained in 29 CFR §
2510.3-101(d) or an entity whose underlying assets are not deemed to be assets
of a Pension Plan as defined in Section 3(3) of ERISA.

 

7.1.10.2.                         Borrower shall, and shall cause each other
member of the ERISA Group to, comply with ERISA, the Internal Revenue Code and
other applicable Laws applicable to Pension Plans and Benefit Arrangements. 
Without limiting the generality of the foregoing, Borrower shall cause all of
its Pension Plans and all Pension Plans maintained by any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Pension Plans, Benefit Arrangements and
Multiemployer Plans.

 

7.1.10.3.                         Borrower and members of the ERISA Group shall
not:

 

(i)                                     fail to satisfy the minimum funding
requirements of ERISA and the Internal Revenue Code with respect to any Pension
Plan;

 

(ii)                                  request a minimum funding waiver from the
Internal Revenue Service with respect to any Pension Plan;

 

(iii)                               engage in a Prohibited Transaction with any
Pension Plan, Benefit Arrangement or Multiemployer Plan which, alone or in
conjunction with any other circumstances or set of circumstances resulting in
liability under ERISA, would constitute a Material Adverse Change;

 

(iv)                              permit the aggregate actuarial present value
of all benefit liabilities (whether or not vested) under each Pension Plan,
determined on a plan termination basis, as disclosed in the most recent
actuarial report completed with respect to such Pension Plan, to exceed, as of
any actuarial valuation date, the fair market value of the assets of such
Pension Plan;

 

(v)                                 fail to make when due any contribution to
any Multiemployer Plan that Borrower or any member of the ERISA Group may be
required to make under any agreement relating to such Multiemployer Plan, or any
Law pertaining thereto;

 

(vi)                              withdraw (completely or partially) from any
Multiemployer Plan or withdraw (or be deemed under Section 4062(e) of ERISA to
withdraw) from any Multiple Employer Pension Plan (as such term is defined in
ERISA), where any such withdrawal is likely to result in a material liability of
Borrower or any member of the ERISA Group;

 

(vii)                           terminate, or institute proceedings to
terminate, any Pension Plan, where such termination is likely to result in a
material liability to Borrower or any member of the ERISA Group;

 

54

--------------------------------------------------------------------------------

 

(viii)                        make any amendment to any Pension Plan with
respect to which security is required under Section 307 of ERISA; or

 

(ix)                                fail to give any and all notices and make
all disclosures and governmental filings required under ERISA or the Internal
Revenue Code, where such failure is likely to result in a Material Adverse
Change.

 

7.1.11.               Indebtedness.

 

Borrower (other than BHOP) shall not, at any time create, incur, assume or
suffer to exist any indebtedness, except:

 

7.1.11.1.                         Indebtedness under the Loan Documents;

 

7.1.11.2.                         Trade debt incurred in the ordinary course of
business and any subordinate intercompany debt; and

 

7.1.11.3.                         Indebtedness included as Permitted Exceptions.

 

7.1.12.               Liens.

 

Borrower (other than BHOP solely to the extent of properties or assets that are
not part of the Collateral hereunder or under any of the other Loan Documents)
shall not, at any time create, incur, assume or suffer to exist any Lien on any
of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except the Permitted Exceptions. 
Upon Lender’s reasonable request, which request shall not be made more
frequently than annually unless Lender has a reasonable suspicion of a title
defect, Borrower shall promptly perform or cause to be performed, at Borrower’s
sole cost and expense, a title search satisfactory to Lender, demonstrating
compliance with the provisions of this Section 7.1.12.

 

7.1.13.               Liquidations, Mergers, Consolidations, Acquisitions.

 

Borrower shall not dissolve, liquidate or wind-up its affairs.  Borrower may not
become a party to any merger or consolidation unless Borrower is either directly
or indirectly the surviving entity or except as otherwise permitted in the
Security Instrument.

 

7.1.14.               Dispositions of Assets or Affiliates.

 

Borrower shall not sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, all or substantially all of its
assets, provided that the foregoing shall not be construed to prevent Borrower
from selling, conveying or leasing its assets as permitted pursuant to the terms
of this Agreement or the other Loan Documents.

 

7.1.15.               Affiliate Transactions.

 

Except as approved in writing by Lender, Borrower shall not enter into or become
a party to any contract, lease or other agreement with any Person directly or
indirectly controlling, controlled by, or under common control with Borrower for
the provision of any service,

 

55

--------------------------------------------------------------------------------


 

materials or supplies to any Collateral Pool Property (including any contract,
lease or agreement for the provision of property management services, cable
television services or equipment, gas, electric or other utilities, security
services or equipment, laundry services or equipment, or telephone services or
equipment).

 

7.1.16.               Continuation of or Change in Business.

 

Borrower shall not engage in any business activities except as permitted under
its organizational documents and this Agreement.

 

7.1.17.               Changes in Organizational Documents; Name.

 

Except as otherwise permitted by the Security Instrument, Borrower and its
general partners, managing members, or principals shall not amend in any respect
their respective certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of formation,
limited liability company agreement, certificate of limited partnership, or
limited partnership agreement (as applicable) or other formation agreement or
other organizational documents without first sending Notice to Lender (provided,
that to the extent such amendment would not likely result in a Material Adverse
Change, the failure to provide such Notice shall not result in an Event of
Default hereunder unless Borrower receives Notice of such failure and fails to
cure the same within five (5) Business Days of such Notice) and, if such
amendment will likely result in a Material Adverse Change, without obtaining the
prior written consent of Lender, which shall be granted or denied within thirty
(30) Business Days of Lender’s receipt of the proposed amendment, a brief
explanation of its purpose and effect, and such other documents as Lender may
reasonably request.  Borrower shall not amend, revise or otherwise change its
name in any respect without the prior written consent of Lender unless such name
change is as a result of a transfer permitted under the Security Instrument or
otherwise permitted by the terms of the Security Instrument, in which case
Borrower shall provide Lender with notice of such name change as soon as
practicable (but in no event later than five (5) Business Days) following such
name change.

 

7.1.18.               Properties Under Development.

 

Except as disclosed to Lender in writing, no Collateral Pool Property shall be
raw land or property under construction or development with respect to which
property construction or reconstruction will be needed before the property can
be leased to tenants paying rent.

 

7.1.19.               Further Documentation.

 

In the event any further documentation or information is required by Lender to
enable Lender to sell the Loan, Borrower shall provide, or cause to be provided
to Lender, at Borrower’s sole cost and expense, such documentation or
information.  Borrower shall execute and deliver to Lender such documentation,
including, but not limited to, any amendments, corrections, deletions or
additions to this Agreement, the Revolving Credit Note, and the other Loan
Documents as is required by Lender; provided that Borrower shall not be required
to do anything that has the effect of (i) changing the material economic or
other business terms of this Agreement, the Revolving Credit Note, or any other
Loan Documents or (ii) imposing on

 

56

--------------------------------------------------------------------------------


 

Borrower greater liability or obligation than that set forth in this Agreement,
the Revolving Credit Note or any other Loan Documents.

 

7.1.20.               Compliance with Lender Requirements.

 

Borrower shall comply with the requirements of Lender in order to enable Lender
to sell or securitize the Loan, provided that neither Borrower nor any guarantor
shall be required to do anything that has the effect of (i) changing the
material economic or other business terms of this Agreement, the Revolving
Credit Note, or any other Loan Documents or (ii) imposing on Borrower or any
guarantor greater liability or obligation than that set forth in this Agreement,
the Revolving Credit Note or any other Loan Documents.

 

7.1.21.               Subordination of Leases.

 

Borrower covenants, if any lease of any Collateral Pool Property is not
subordinate to the Security Instrument securing such Collateral Pool Property,
Borrower shall (i) use a new standard lease form containing subordination
language acceptable to Lender, for all new leases of such Collateral Pool
Property; and (ii) use its commercially reasonable efforts to execute the new
form of lease on any renewal of any existing leases of such Collateral Pool
Property.

 

7.1.22.               Enforceability of Loan Documents.

 

In the event that any of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof, resulting in the failure to
provide the practical benefit of the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby (except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right to specific
performance) or shall in any way be terminated (except in accordance with its
terms) or become or be declared ineffective or inoperative or shall in any way
be challenged or contested, resulting in the failure to provide the practical
benefit of the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby, Borrower shall
use best efforts to cure any such defect(s) in such Loan Document(s), provided
that if Borrower is unable to cure any such defect(s) within a reasonable time
period, not to exceed thirty (30) days, or if the cure involves the substitution
or addition of a new Collateral Pool Property, not to exceed ninety (90) days,
Lender may in its discretion, upon ten (10) days Notice to Borrower, accelerate
Borrower’s obligations under the Revolving Credit Note.

 

7.1.23.               ERISA Matters.

 

The provisions set forth in this Section 7.1.23, shall only apply to the extent
Borrower is at any time and from time to time subject to the provisions of
ERISA.  In the event that any of the following occurs:  (i) any Reportable
Event, which Lender determines in good faith constitutes grounds for the
termination of any Pension Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Pension Plan, shall have occurred and be continuing;
(ii) proceedings shall have been instituted or other action taken to terminate
any Pension Plan, or a

 

57

--------------------------------------------------------------------------------


 

termination notice shall have been filed with respect to any Pension Plan;
(iii) a trustee shall be appointed to administer or liquidate any Pension Plan;
(iv) the PBGC shall give notice of its intent to institute proceedings to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer or liquidate any Pension Plan; and, in the case of the occurrence of
(i), (ii), (iii) or (iv) above, Lender determines in good faith that the amount
of Borrower’s liability is likely to cause a Material Adverse Change;
(v) Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Pension Plan or a Multiemployer Plan; (vi) Borrower
or any member of the ERISA Group shall make any amendment to a Pension Plan with
respect to which security is required under Section 307 of ERISA; (vii) Borrower
or any member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; or (viii) any applicable Law, rule or regulation is adopted,
changed or interpreted by any governmental authority or agency or court with
respect to or otherwise affecting one or more Pension Plans, Multiemployer Plans
or Benefit Arrangements; and, with respect to any of the events specified in
(v), (vi), (vii) or (viii), Lender determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by Borrower and the other members of the ERISA
Group, Borrower shall use best efforts to cure such occurrence(s), provided that
if Borrower is unable to cure any such occurrence(s) within a reasonable time
period, not to exceed thirty (30) days, Lender may in its discretion, upon ten
(10) days Notice to Borrower, accelerate Borrower’s obligations under the
Revolving Credit Note.

 

7.1.24.               Covenants in the Loan Documents.

 

Borrower shall comply with all of the terms, conditions and covenants set forth
in the Loan Documents.

 

7.2.                              Reporting Requirements.

 

Borrower covenants and agrees that until the later of (i) payment in full of the
Loan and satisfaction of all of Borrower’s other Obligations hereunder and under
the other Loan Documents and (ii) the Expiration Date, Borrower will furnish or
cause to be furnished to Lender:

 

7.2.1.                     Notice of Default.

 

If to Borrower’s knowledge an Event of Default or Potential Default has occurred
with respect to Borrower, a certificate signed by an Authorized Officer of
Borrower setting forth the details of such Event of Default or Potential Default
and the actions that Borrower proposes to take with respect thereto;

 

7.2.2.                     Notice of Litigation.

 

Promptly after the commencement thereof, Notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
which (a) relate to the Collateral, or (b) involve a claim or series of claims
in excess of TWO HUNDRED FIFTY THOUSAND and NO/100 Dollars ($250,000.00) which
is not covered by Borrower’s insurance policies and which if adversely
determined would constitute a Material Adverse Change; and

 

58

--------------------------------------------------------------------------------


 

7.2.3.                     Notice of Material Adverse Change.

 

Borrower shall promptly notify Lender of any Material Adverse Change known to
Borrower affecting Borrower, any Collateral Pool Property, this Agreement or the
other Loan Documents taken as a whole.

 

7.3.                              Escrows.

 

Borrower shall be responsible for the payment of real estate taxes on the
Collateral Pool Properties and fire, hazard and other insurance premiums
(collectively, the “Impositions”).  Collection of monthly escrow deposits for
the payment of Impositions relating to real estate taxes will be required. 
Collection of monthly escrow deposits for the payment of Impositions relating to
fire, hazard and other insurance premiums will be deferred; provided, that
collections of insurance premiums may subsequently be initiated as set forth in
the Loan Documents. Collection of monthly escrow deposits for required
replacements will be required under the Replacement Reserve Agreement (provided,
that Lender may, in its sole discretion, elect to defer such collections for a
particular Collateral Pool Property as set forth in the Loan Documents).  To the
extent that Borrower has escrowed deposits for Impositions sufficient to pay
such Impositions when due without penalty, Borrower shall have satisfied its
obligation to pay such Impositions hereunder.

 

7.4.                              Additional Financial Covenants.  Subject to
Section 7.4.3 below, Borrower hereby agrees and covenants with Lender that, at
all times during the term of this Agreement:

 

7.4.1.                     Consolidated Net Worth.  Borrower shall not permit
the Consolidated Net Worth of BHMR to be less than ONE HUNDRED FIFTY MILLION and
NO/100 Dollars ($150,000,000.00).

 

7.4.2.                     Liquidity.  Borrower shall not permit the Liquidity
of BHMR to be less than FIFTEEN MILLION and NO/100 Dollars ($15,000,000.00).

 

7.4.3.                     Quarterly Certifications.  Borrower shall deliver to
Servicer for further delivery to Lender, within sixty (60) days after the end of
each fiscal quarter of BHMR (other than the fiscal fourth quarter) and within
one hundred twenty (120) days after the end of each fiscal year of BHMR, an
officer’s certificate from an Authorized Officer (“Certificate of Compliance”)
certifying that BHMR is in compliance with the financial covenants set forth in
Sections 7.4.1 and 7.4.2 above.  Borrower hereby covenants and agrees to provide
(or to cause Servicer to provide) Lender with such information as Lender may
reasonably request in order for Lender to confirm BHMR’s compliance with the
financial covenants set forth in Sections 7.4.1 and 7.4.2 above.

 

8.                                       DEFAULT

 

8.1.                              Events of Default.

 

The occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law) shall be an “Event of Default”:

 

59

--------------------------------------------------------------------------------


 

8.1.1.                     Payments Under Loan Documents.

 

Borrower shall fail to pay any principal under any Base Rate Borrowing Tranche
(including scheduled installments, mandatory prepayments or the payment due at
maturity), or shall fail to pay any interest on any Loan or any other amount
owing hereunder or under any other Loan Documents after such principal, interest
or other amount becomes due in accordance with the terms hereof or thereof and
after the expiration of any applicable notice and cure period;

 

8.1.2.                     Breach of Representation or Warranty.

 

Any representation or warranty made at any time by Borrower herein or in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished and the result of such false or misleading representation, warranty,
certificate, other instrument or statement is a Material Adverse Change which is
not cured within thirty (30) days after written Notice thereof from Lender to
Borrower, or within such additional reasonable time as may be necessary, in
Lender’s judgment to cure such breach, in the event Borrower commences such cure
within such thirty (30) day period and thereafter diligently pursues such cure,
not to exceed ninety (90) additional days;

 

8.1.3.                     Breach of Covenant.

 

Borrower shall default in the observance or performance of any covenant,
condition or provision hereof or under any other Loan Document, which default is
not otherwise specified as an “Event of Default” under (i) the provisions of
this Article 8 or (ii) Section 22 of any Security Instrument with respect to the
initial Collateral Pool Properties (or the same sections or any similar sections
of any Security Instrument with respect to any future Collateral Pool
Property(ies)) and is not cured within thirty (30) days  (or such longer period
as many be specified in the applicable Security Instrument) after Notice thereof
from Lender to Borrower of such default, provided that, no such Notice or grace
period shall apply in the case of any default which could, in Lender’s judgment,
absent immediate exercise by Lender of a right or remedy under this Agreement or
any of the other Loan Documents, result in additional harm to Lender, impairment
of the Revolving Credit Note, or any rights of Lender under this Agreement or
any security given under any other Loan Document;

 

8.1.4.                     Event of Default under the Loan Documents.

 

Borrower shall be in default under any provision of the Revolving Credit Note,
or any other Loan Document, including, without limitation, any Security
Instrument, beyond any applicable notice and cure period;

 

8.1.5.                     Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of FIVE HUNDRED
THOUSAND and NO/100 DOLLARS ($500,000.00) in the aggregate shall be entered
against Borrower by a court having jurisdiction in the premises, which judgment
is not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

 

60

--------------------------------------------------------------------------------


 

8.1.6.                     Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of ONE MILLION and NO/100 Dollars
($1,000,000.00) which is not a Permitted Exception is filed of record with
respect to all or any part of any of Borrower’s assets, or any taxes or debts
owing at any time or times hereafter to the United States, or any department,
agency or instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, becomes payable and the same is not
paid or otherwise discharged within thirty (30) days after the same becomes
payable, unless the same is being contested in accordance with the Loan
Documents;

 

8.1.7.                     Insolvency.

 

Borrower (on a consolidated basis) ceases to be Solvent or admits in writing its
inability to pay its debts as they mature;

 

8.1.8.                     Cessation of Business.

 

Borrower ceases to conduct the business of Borrower, or Borrower is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of the business of Borrower, and such injunction, restraint or
other preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

8.1.9.                     Lien Priority.

 

The Liens granted to and for the benefit of Lender do not constitute valid first
priority Liens (subject to Permitted Exceptions) under applicable Laws and such
default shall continue unremedied for a period of thirty (30) Business Days
after Borrower’s knowledge of the occurrence thereof or such additional
reasonable time period necessary to cure such default, in the event Borrower
commences such cure within such thirty (30) day period and thereafter diligently
pursues such cure, not to exceed sixty (60) additional days (such cure period to
be applicable only in the event such default can be remedied by corrective
action of Borrower to the satisfaction of Lender as determined by Lender in its
reasonable discretion); or

 

8.1.10.               Bankruptcy and Other Proceedings.

 

Borrower voluntarily files for bankruptcy protection under the United States
Bankruptcy Code or voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights, or an
involuntary case is commenced against Borrower by any creditor (other than
Lender) of Borrower pursuant to the United States Bankruptcy Code or other
federal or state law affecting debtor and creditor rights and is not dismissed
or discharged within sixty (60) days after filing.

 

8.1.11.               Material Adverse Change.

 

Subject to the terms, time periods and cure rights of Borrower under
Section 2.14. there shall occur a Material Adverse Change which is not corrected
to the reasonable satisfaction of Lender within thirty (30) days after the
occurrence of the Material Adverse Change, or such

 

61

--------------------------------------------------------------------------------


 

additional reasonable time period necessary to cure such Material Adverse
Change, in the event Borrower commences such cure within such thirty (30) day
period and thereafter diligently pursues such cure, not to exceed thirty (30)
additional days (such cure period to be applicable only in the event such
default can be remedied by corrective action of Borrower to the satisfaction of
Lender as determined by Lender in its reasonable discretion).

 

8.2.                              Consequences of Event of Default.

 

8.2.1.                     Remedies Cumulative.

 

Upon an Event of Default under Section 8.1, Lender shall be entitled to all of
the rights and remedies granted to Lender under the Loan Documents and
applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law.  Following an Event of Default,
the Loan may be reinstated only upon the express written approval of Lender, to
be granted, withheld or conditioned in its sole discretion.

 

8.2.2.                     Acceleration of Loan.

 

Upon an Event of Default, Lender shall be entitled, without limitation, to
(a) accelerate the Loan, and to (b) collect as liquidated damages (i) a
Prepayment Fee applicable to any outstanding Base Rate Borrowing Tranches and
(ii) an Early Termination Fee, each in accordance with Section 2.13.4.

 

8.3.                              Notice of Sale.

 

Any notice required to be given by Lender of a sale, lease, or other disposition
of any Collateral that is personal property or any other intended action by
Lender under the Uniform Commercial Code, if given at least ten (10) days prior
to such proposed action, shall constitute commercially reasonable notice thereof
to Borrower.

 

9.                                       MISCELLANEOUS

 

9.1.                              Cooperation by Borrower; Borrower’s
Obligations.

 

Borrower grants to Lender the right to distribute on a confidential basis
financial and other information concerning Borrower, each indemnitor, other
Person, (but only to the extent Borrower has authority to distribute such
information for such other Person) the Collateral Pool Properties, and other
pertinent information with respect to the Loan to any party purchasing
securities issued by Lender; provided that the recipient is informed that such
information is confidential and that Lender use commercially reasonable efforts
to get the recipient to agree to be bound by this Section 9.1.

 

9.2.                              Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of Lender,
Borrower and their respective successors and assigns, except that Borrower may
not assign or transfer any of its respective rights or Obligations hereunder or
any interest herein.

 

62

--------------------------------------------------------------------------------


 

9.3.                              Modifications, Amendments or Waivers.

 

Lender and Borrower may from time to time enter into written agreements amending
or changing any provision of this Agreement or any other Loan Document or the
rights of Lender or Borrower hereunder or thereunder, or may grant written
waivers or consents to a departure from the due performance of the Obligations
of Borrower hereunder or thereunder.  Any such written agreement, waiver or
consent (i) shall be effective to bind Lender and Borrower and (ii) shall be
accompanied in each instance by a written affirmation executed by any guarantors
consenting to such actions.

 

9.4.                              Forbearance.

 

Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions:  extend the time for payment of all or any
part of the Loan; reduce the payments due under this Agreement, the Revolving
Credit Note, or any other Loan Document; release anyone liable for the payment
of any amounts under this Agreement, the Revolving Credit Note, or any other
Loan Document; modify the terms and time of payment of the Loan; join in any
extension or subordination agreement; release any Collateral Pool Property; take
or release other or additional security; modify the rate of interest or period
of amortization of the Revolving Credit Note or change the amount of the monthly
installments payable under the Revolving Credit Note; and otherwise modify this
Agreement, the Revolving Credit Note, or any other Loan Document.

 

Any forbearance by Lender in exercising any right or remedy under the Revolving
Credit Note, this Agreement, or any other Loan Document or otherwise afforded by
applicable Law, shall be in writing and shall not be deemed a waiver of or
preclude the exercise of any right or remedy.  The acceptance by Lender of
payment of all or any part of the Loan after the due date of such payment, or in
an amount which is less than the required payment, shall not be a waiver of
Lender’s right to require prompt payment when due of all other payments on
account of the Loan or to exercise any remedies for any failure to make prompt
payment. Enforcement by Lender of any security for the Loan shall not constitute
an election by Lender of remedies so as to preclude the exercise of any other
right available to Lender.  Lender’s receipt of any awards or proceeds shall not
operate to cure or waive any Event of Default.

 

9.5.                              Remedies Cumulative.

 

Each right and remedy provided in this Agreement is distinct from all other
rights or remedies under this Agreement or any other Loan Document or afforded
by applicable Law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.

 

9.6.                              Reimbursement and Indemnification of Lender
and Servicer by Borrower; Taxes.

 

Borrower agrees unconditionally upon demand to pay or reimburse to Lender and
Servicer and to hold Lender and Servicer harmless against (i) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements
(including fees and expenses of counsel for Lender and Servicer, incurred by
Lender and Servicer (a) in connection with the

 

63

--------------------------------------------------------------------------------


 

administration and interpretation of this Agreement, and other instruments and
documents to be delivered hereunder, (b) relating to any amendments, waivers or
consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Lender or Servicer, in its capacity as such, in any way relating to or
arising out of this Agreement or any other Loan Documents or any action taken or
omitted by Lender or Servicer hereunder or thereunder, provided that no Borrower
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(A) if the same results from Lender’s negligence or willful misconduct or breach
of this Agreement, (B) any action taken with respect to a Collateral Pool
Property after Lender has acquired title to such Collateral Pool Property in a
foreclosure proceeding, (C) if Borrower was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that Borrower shall remain liable to the extent such failure to give
notice does not result in a loss to Borrower), or (D) if the same results from a
compromise or settlement agreement entered into without the consent of Borrower,
which shall not be unreasonably withheld.  Borrower agrees unconditionally to
pay all stamp, document, transfer, mortgage registration, recording or filing
taxes or fees and similar impositions now or hereafter determined by Lender to
be payable in connection with this Agreement or any other Loan Document, and
Borrower agrees unconditionally to hold Lender and Servicer harmless from and
against any and all present or future claims, liabilities or losses with respect
to or resulting from any omission to pay or delay in paying any such taxes, fees
or impositions.

 

9.7.                              Holidays.

 

Whenever the funding of a Borrowing Tranche hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fees,
except that the Loan shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loan) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

 

9.8.                              Notices.

 

All notices, requests, demands, directions and other communications (“Notice”)
given to or made upon any party hereto under the provisions of this Agreement
shall be in writing unless otherwise expressly provided hereunder and shall be
delivered or sent by facsimile, certified mail, expedited or overnight courier
or air service such as Federal Express or UPS, or hand delivery if to Lender, to
Lender at the address and numbers set forth below, and if to Borrower or

 

64

--------------------------------------------------------------------------------

 

Proposed Borrower, to each of them at the addresses and numbers set forth for
BHOP below, provided that such Notice also includes the name of each applicable
Borrower or Proposed Borrower, or in accordance with any subsequent unrevoked
written direction from any party to the others.  All such Notices shall, except
as otherwise expressly herein provided, be effective (a) in the case of
facsimile, when received if received prior to 5:00 p.m. at the recipient’s time
on a Business Day, otherwise at 9:00 a.m. on the next Business Day, provided
that such facsimile be confirmed by delivery of notice by one of the other
methods specified herein, (b) in the case of hand-delivered Notice, when
hand-delivered, (c)  if given by certified mail, three (3) days after such
communication is deposited in the mail with first-class postage prepaid, return
receipt requested, and (d) if given by any other means (including by air
courier), when delivered; provided, that all such Notices to Lender shall not be
effective until received.  Notwithstanding anything to the contrary contained in
this Agreement, all Notices to Lender required hereunder or under any Loan
Document shall be delivered to Servicer, as agent on behalf of Lender, unless
notified otherwise in writing by Lender.

 

Lender’s Notice Address and Numbers:

 

NorthMarq Capital, LLC
3500 American Boulevard West
Suite 500
Bloomington, MN 55431-4435
Attention:  Paul Cairns
Facsimile: 952.356.0099

 

Borrower’s Notice Addresses and Numbers:

 

Behringer Harvard Multifamily OP I LP
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attention:  Chief Financial Officer
Facsimile: 214.655.1610

 

With a copy of Notices of Default to:

 

Behringer Harvard Multifamily OP I LP
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attention:  Chief Legal Officer
Facsimile: 214.655.1610

 

9.9.                              Severability.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect.  This Agreement contains the
entire agreement between the parties as to the

 

65

--------------------------------------------------------------------------------


 

rights granted and the obligations assumed in this Agreement.  This Agreement
may not be amended or modified except by a writing signed by the party against
whom enforcement is sought.

 

9.10.                        Governing Law; Consent to Jurisdiction and Venue.

 

This Agreement, and any Loan Document which does not itself expressly identify
the Law that is to apply to it, shall be governed by the Laws of the
Commonwealth of Virginia.  Borrower agrees that any controversy arising under or
in relation to this Agreement or any other Loan Document which does not
expressly identify the Law that is to apply to it, shall be litigated in the
courts located in the Commonwealth of Virginia.  The state and federal courts
and authorities with jurisdiction in the Commonwealth of Virginia shall have
non-exclusive jurisdiction over all controversies which shall arise under or in
relation to this Agreement.  Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise.  However, nothing in this Agreement is intended to limit
any right that Lender may have to bring any suit, action or proceeding relating
to matters arising under this Agreement in any court of any other jurisdiction.

 

9.11.                        Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

9.12.                        Duration; Survival.

 

All representations and warranties of Borrower contained herein or made in
connection herewith shall survive the funding of the initial advance hereunder
and shall not be waived by the execution and delivery of this Agreement, any
investigation by Lender, the funding of any Borrowing Tranche, or payment in
full of the Loan.  All covenants and agreements of Borrower contained herein
shall continue in full force and effect from and after the date hereof so long
as Borrower may borrow hereunder and until the later of (i) the Expiration Date
or (ii) the payment in full of the Obligations.  All covenants and agreements of
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Revolving Credit Note, shall survive payment in full of
the Loan and the Expiration Date.  Notwithstanding any of the foregoing to the
contrary, in no event shall (a) the release of Lender’s Lien on any Collateral
Pool Property, (b) the maturity, expiration or early termination of the
Revolving Credit Note or (c) the expiration or early termination of this
Agreement, be deemed to terminate any covenants, agreements, representations or
warranties contained in this Agreement, the Revolving Credit Note or any of the
other Loan Documents, to the extent that such covenant, agreement,
representation or warranty, shall, by its terms survive the, release, maturity,
expiration or early termination of this Agreement, the Revolving Credit Note or
any of the other Loan Documents.

 

66

--------------------------------------------------------------------------------


 

9.13.                        Disclosure of Information.

 

Lender may furnish information regarding Borrower or the Collateral Pool
Properties to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, purchase or securitization of
the Loan, including, but not limited to, trustees, master servicers, special
servicers, rating agencies, and organizations maintaining databases on the
underwriting and performance of multifamily mortgage loans.  Borrower
irrevocably waives any and all rights it may have under applicable Law to
prohibit such disclosure, including, but not limited to, any right of privacy.

 

9.14.                        Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

9.15.                        Relationship of Parties; No Third Parties
Benefited.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Agreement shall create
any other relationship between Lender and Borrower. No creditor of any party to
this Agreement and no other person shall be a third party beneficiary of this
Agreement or any other Loan Document.  Without limiting the generality of the
preceding sentence, (i) an agreement, if any, including any Servicing Agreement,
between Lender and Servicer for interim advancement of funds shall constitute a
contractual obligation of such Servicer that is independent of the obligation of
Borrower for the payment of the Loan, (ii) Borrower shall not be a third party
beneficiary of any Servicing Agreement, and (iii) no payment by Servicer under
any such agreement will reduce the outstanding principal amount of the Loan or
any interest accrued thereon.

 

9.16.                        Authority to File Notices.

 

Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to file for record, at Borrower’s cost and expense and in
Borrower’s name, any notices that Lender considers reasonably necessary or
desirable to protect the Collateral.

 

9.17.                        WAIVER OF TRIAL BY JURY.

 

BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

67

--------------------------------------------------------------------------------


 

 

/s/ MTA

 

 

Initials of the Authorized Officer of Borrower

 

 

9.18.                        Interpretation.

 

Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa, and each gender will include
any other gender.  The captions of the articles, sections and schedules of this
Agreement are for convenience only and do not define or limit any terms or
provisions.  In the event of a conflict between the terms of the other Loan
Documents and the terms of this Agreement, the terms of this Agreement shall
control.

 

9.19.                        Brokerage Fee.

 

Borrower represents to Lender that no broker or other Person is entitled to a
brokerage fee or commission as a result of Borrower’s actions or undertakings in
connection with the financing contemplated hereunder and agrees to hold Lender
harmless from all claims for brokerage commissions which may be made as a result
of such actions or undertakings, if any.  Borrower agrees to hold Lender
harmless from all claims for brokerage commissions which may be made as a result
of Borrower’s actions or undertakings in connection with the financing
contemplated hereunder.

 

9.20.                        Advertising.

 

Lender may include the name of Borrower, the name and location of any Collateral
Pool Property, the Commitment and the number of apartment units contained in any
Collateral Pool Property on Lender’s client list and in any typical
advertisement.

 

9.21.                        Time of Essence.

 

Time is of the essence with respect to each obligation of Borrower and Lender
hereunder.

 

9.22.                        Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

9.23.                        NOTICE OF FINAL AGREEMENT.

 

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.

 

68

--------------------------------------------------------------------------------


 

[Signatures Commence on the Following Page]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

BORROWER:

 

 

WITNESS:

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By: BHMF, Inc., a Delaware corporation

 

Its: General Partner

 

 

/s/ Gwenyth S. Wood

 

By:

/s/ Mark T. Alfieri

 

Name:  Mark T. Alfieri

 

Title:  Chief Operating Officer

 

 

[Signatures Continue on the Following Page]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

WITNESS:

BEHRINGER HARVARD ORANGE, LLC (doing business as Grand Reserve Orange), a
Delaware limited liability company

 

 

/s/ Gwenyth S. Wood

 

By:

/s/ Mark T. Alfieri

 

Name:  Mark T. Alfieri

 

Title:  Chief Operating Officer

 

 

[Signatures Continue on the Following Page]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

WITNESS:

NORTHMARQ CAPITAL, LLC, a Minnesota limited liability company

 

 

/s/ Authorized Signatory

 

By:

/s/ Paul W. Cairns

Seal

Name:  Paul W. Cairns

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

 

LIST OF COLLATERAL POOL PROPERTIES
AND ASSOCIATED INITIAL NET OPERATING INCOMES AND MARKET VALUES

 

Collateral Pool
Property

 

Initial Net
Operating Income

 

Initial Market
Value

 

Maximum
Recovery
Amount

 

Maximum
Market
Value

 

 

 

 

 

 

 

 

 

 

 

1. Grand Reserve Orange

 

$

1,563,154

 

$

23,443,000

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

LIST OF
COLLATERAL POOL PROPERTY DOCUMENTS

 

(a)                                  Mortgage/Deed of Trust/Deed to Secure Debt

 

(b)                                 UCC-1 Financing Statements

 

(c)                                  FIRPTA Certificate

 

(d)                                 Collateral Agreements (if any)

 

(e)                                  Documents evidencing O & M Programs (if
any)

 

(f)                                    Title insurance policy acceptable to
Lender, in an amount equal to not less than the Initial Market Value of such
Collateral Pool Property, which title insurance shall include the following
endorsements (where and if applicable): (i) a tie-in endorsement, (ii) a
multiple foreclosure endorsement, (iii) a first loss endorsement, (iv) a last
dollar endorsement, (v) a variable rate mortgage endorsement, and (vi) a
revolving credit endorsement

 

(g)                                 Guaranty Agreements

 

(h)                                 Certificate of Representations and
Warranties

 

--------------------------------------------------------------------------------


 

[BORROWER MAY, SUBJECT TO LENDER’S CONSENT, REVISE THIS FORM OF LOAN REQUEST TO
PROVIDE FOR MULTIPLE BORROWING TRANCHES UNDER A SINGLE LOAN REQUEST FORM]

 

SCHEDULE 2.5

 

FORM OF
LOAN REQUEST

 

                            , 20  

 

[Lender’s Name and Address]

Attention:

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of March 19, 2010, as amended
(the “Credit Agreement”) by and among Behringer Harvard Multifamily OP I LP, a
Delaware limited partnership, and Behringer Harvard Orange, LLC (doing business
as Grand Reserve Orange), a Delaware limited liability company, each having an
address at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001 (collectively,
“Borrower”) and NorthMarq Capital, LLC, a Minnesota limited liability company. 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

 

I,                               , the                                of each
Borrower, a                               , does hereby certify on behalf of
each Borrower as of the date hereof, as follows:

 

Borrower is entitled to and hereby requests Lender to make an advance under the
Credit Agreement in the amount of $                     (which must be greater
than or equal to Ten Million and NO/100 Dollars ($10,000,000).  Funds should be
delivered to Borrower by wire to the following account:

 

Bank Name and Location:

ABA Number:

Account Name:

Account Number:

Further Credit Instructions:

Attention:

 

1.                                       The requested date of the advance (the
“Borrowing Date”) is                             .

 

2.                                       The Borrowing Tranche shall bear
interest at (check one):

 

o                                    Prime Rate*

o                                    Base Rate

 

--------------------------------------------------------------------------------

*  Prime Rate is available only as specified in the Credit Agreement

 

--------------------------------------------------------------------------------


 

3.                                       The Interest Period (if the Base Rate
is selected) applicable to the advance is (check one):

 

o                                    one-month

o                                    three-month*

 

--------------------------------------------------------------------------------

*subject to a five (5) basis point (0.0005) increase in the Margin otherwise
applicable to such Borrowing Tranche

 

4.                                       Borrower will (check one):

 

o                                  Pay all interest due and payable under the
requested Borrowing Tranche in monthly installments pursuant to the terms of the
Credit Agreement.

o                                  Prepay all interest for such Borrowing
Tranche as of the Borrowing Date.

 

5.                                       If applicable, the Base Rate for the
Base Rate Borrowing Tranche requested hereunder shall be                       
(          %) consisting of a LIBO Rate of                      percent (      
%) and a Margin of                  (    %).

 

6.                                       Following the disbursement of the funds
comprising the Borrowing Tranche requested herein, the total number of Borrowing
Tranches outstanding will be                 (    ), which is not more than ten
(10).

 

7.                                       If applicable (i.e. in the event of a
Loan Request for a Base Rate Borrowing Tranche), the maturity date of the
Interest Period of the Borrowing Tranche requested herein is (choose and
complete one of the following):

 

, 20     (which is the last day of the Interest Period, in the event that such
date is a Business Day)

 

, 20     (which is the Business Day following the last day of the Interest
Period, in the event that such date is not a Business Day).

 

8.                                       This request for an advance is made
pursuant to and in accordance with the provisions of the Credit Agreement.  The
proceeds of such advance are to be used for a permitted purpose under
Section 2.8 of the Credit Agreement.

 

9.                                       The principal amount outstanding under
the Credit Agreement on the date hereof, prior to any advance in response to
this request, is $                          .

 

10.                                 To the best of Borrower’s knowledge and
belief following diligent inquiry, the advance of the funds requested herein
will not cause Borrower to be in non-compliance with the Sublimits set forth in
Section 2.5.3 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

11.                                 To the best of Borrower’s knowledge and
belief following diligent inquiry, the computations set forth in Paragraphs 19
through 22 as certified by Servicer are accurate.

 

12.                                 All of the covenants and all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all of the other terms, covenants and conditions contained
in the Loan Documents continue to be materially true and correct and continue to
be complied with on the date hereof, and will continue to be materially true and
correct and will continue to be complied with as of the date of, and subsequent
to, the requested advance.

 

13.                                 No Potential Default or Event of Default has
occurred or is continuing under the Loan Documents.

 

14.                                 There has been no Material Adverse Change to
any Collateral Pool Property or Borrower since the date of the last Loan Request
that will cause Borrower to be in violation of the Sublimits after the funding
of the Borrowing Tranche requested herein or will render the Base Rate requested
herein inaccurate.

 

15.                                 All of the other terms and conditions set
forth in the Credit Agreement and the other Loan Documents pertaining to the
Loan have been satisfied.

 

16.                                 All items that Borrower is required to
furnish to Lender pursuant to the Credit Agreement accompany this request and
are true and complete in all respects.

 

17.                                 The undersigned is an Authorized Officer of
Borrower.

 

18.                                 Notice of this Loan Request shall be deemed
received by Lender when (i) sent by facsimile to (703) 714-3002 or email to
mfla@freddiemac.com and (ii) verbally confirmed by telephone call to either
(when called in the following order of priority):  (1) Loan Accounting
Specialist, currently Denise Sanchez (703-714-3239), (2) Loan Accounting Senior,
currently Steve Dillon (703-714-2691), (3) Loan Accounting Manager, currently
Wendy McCain (703-714-2926) or such other names and numbers as Lender may
specify upon prior written Notice to Borrower, or (iii) confirmed by a return
e-mail from one of the foregoing individuals.

 

[The Loan Request continues on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of                       ,         .

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By:

BHMF, Inc., a Delaware corporation

 

Its:

General Partner

 

 

 

 

By:

 

 

Name:

 

Title:

 

[The Loan Request continues on the following page]

 

--------------------------------------------------------------------------------


 

19.                                 The current Loan to Value Ratio is
                      (    %), which is less than or equal to the Maximum Loan
to Value Ratio specified in Section 2.5.3.1 of seventy percent (70%), determined
as follows:

 

 

A.

 

The current Loan balance

 

$

 

 

 

 

 

 

 

 

 

B.

 

The current aggregate Market Value of the Collateral Pool

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B and then multiplied by 100% equals the Loan to Value
Ratio

 

 

%

 

20.                                 Following the disbursement of the funds
comprising the Borrowing Tranche requested herein, the Loan to Value Ratio will
equal                                    (    %), which is less than or equal to
the Maximum Loan to Value Ratio set forth in Schedule 2.5.3.1 of the Credit
Agreement of seventy percent (70%), determined as follows:

 

 

A.

 

The Loan balance upon disbursement of the funds comprising the Borrowing
Tranche(s) requested herein

 

$

 

 

 

 

 

 

 

 

 

B.

 

The current aggregate Market Value of the Collateral Pool

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B and then multiplied by 100% equals the Loan to Value
Ratio

 

 

%

 

21.                                 The current Facility Debt Service Coverage
Ratio is              : 1.00, which is not less than 1.55 : 1.00, determined as
follows:

 

 

A.

 

Net Operating Income of the Collateral Pool Properties determined by Lender

 

$

 

 

 

 

 

 

 

 

 

B.

 

Facility Debt Service (as defined in the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B equals the Facility Debt Service Coverage Ratio

 

 

%

 

--------------------------------------------------------------------------------


 

22.                                 Following the disbursement of the funds
comprising the Borrowing Tranche requested herein, the Facility Debt Service
Coverage Ratio will be              : 1.00, which is not less than 1.55 : 1.00,
determined as follows:

 

 

A.

 

Net Operating Income of the Collateral Pool Properties as determined by Lender

 

$

 

 

 

 

 

 

 

 

 

B.

 

Facility Debt Service (as defined in the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B equals the Facility Debt Service Coverage Ratio

 

 

%

 

Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs s through v above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value(s) prepared by Lender),
and (ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.

 

 

 

SERVICER:

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.2

 

NET SPREAD TABLE

 

Facility Debt Service Coverage Ratio

 

Net Spread*

 

Margin*

 

Greater than or equal to 1.55 : 1.00 but less than or equal to 1.749: 1.00

 

0.0222

 

0.0227

 

Greater than or equal to 1.75 : 1.00 but less than or equal to 1.949: 1.00

 

0.0211

 

0.0216

 

Greater than or equal to 1.95 : 1.00

 

0.0203

 

0.0208

 

 

--------------------------------------------------------------------------------

* The Net Spread and Margin set forth above assumes that the Base Rate Borrowing
Tranches will have a one-month Interest Period.  The Net Spread and Margin shall
be increased by five (5) basis points (0.0005) for any Base Rate Borrowing
Tranche having a three-month Interest Period.

 

--------------------------------------------------------------------------------

 

[BORROWER MAY, SUBJECT TO LENDER’S CONSENT, REVISE THIS FORM OF RENEWAL REQUEST
TO PROVIDE FOR THE RENEWAL OF MULTIPLE BORROWING TRANCHES UNDER A SINGLE RENEWAL
REQUEST FORM OR TO PROVIDE FOR THE SPLITTING OF A MATURING BORROWING TRANCHE
INTO MULTIPLE BORROWING TRANCHES UNDER A SINGLE RENEWAL REQUEST FORM]

 

SCHEDULE 3.3.3

 

RENEWAL REQUEST

 

                            , 20

 

[Lender’s Name and Address]

Attention:

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of March 19, 2010, as amended
(the “Credit Agreement”) by and among Behringer Harvard Multifamily OP I LP, a
Delaware limited partnership, and Behringer Harvard Orange, LLC (doing business
as Grand Reserve Orange), a Delaware limited liability company, each having an
address at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, (collectively,
“Borrower”) and NorthMarq Capital, LLC, a Minnesota limited liability company. 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

 

I,                                     , the                                of
each Borrower, a                                                     , does
hereby certify on behalf of each Borrower as of the date hereof, as follows:

 

Borrower hereby requests Lender to renew the Borrowing Tranche in the amount of
$                            , whose then-current Interest Period will mature on
                      ,         .

 

or

 

Borrower, in accordance with the provisions of the Credit Agreement, will repay
$                       of the outstanding principal amount of the Borrowing
Tranche originally funded in the amount of $                        , whose
Interest Period will mature on                 ,         , prior to such
maturity date, and hereby requests Lender to renew such Borrowing Tranche in the
amount of the remaining principal balance of such Borrowing Tranche, the
remaining principal balance being equal to $                      .

 

[or

 

Borrower hereby requests Lender to combine two (2) or more Borrowing Tranches
pursuant to the provisions of the Credit Agreement into a single Borrowing
Tranche, specifically Borrower hereby requests that Lender combine the Borrowing
Tranche in the amount of $                            , whose Interest Period
will mature on                       ,          with the Borrowing

 

--------------------------------------------------------------------------------


 

Tranche in the amount of $                            , whose Interest Period
will mature on                       ,          [add descriptions of additional
Borrowing Tranches as necessary.]

 

1.                                       The Borrowing Tranche shall bear
interest at (check one):

 

o                                                Prime Rate*

o                                                Base Rate

 

--------------------------------------------------------------------------------

*  Prime Rate is available only as specified in the Credit Agreement

 

2.                                       The Interest Period (if the Base Rate
is selected) applicable to the renewed Borrowing Tranche is (check one):

 

o                                    one-month

o                                    three-month*

 

* subject to a five (5) basis points (0.0005) increase in the Margin otherwise
applicable to such Borrowing Tranche

 

3.                                       Borrower will (check one):

 

o                                  Pay all interest due and payable under the
requested Borrowing Tranche in monthly installments pursuant to the terms of the
Credit Agreement.

o                                  Prepay all interest for such Borrowing
Tranche as of the Borrowing Date.

 

4.                                       The principal amount outstanding under
the Credit Agreement on the date hereof, prior to any advance in response to
this request, is $                          .

 

5.                                       If applicable, the Base Rate for the
Borrowing Tranche renewed hereunder shall be                       
(          %) consisting of a LIBO Rate of                        percent
(         %) and a Margin of                  (        %).

 

6.                                       If applicable (i.e. in the event of the
renewal a Base Rate Borrowing Tranche), the maturity date of the Interest Period
of the Borrowing Tranche requested herein is (choose and complete one of the
following):

 

, 20     (which is the last day of the Interest Period, in the event that such
date is a Business Day)

 

, 20     (which is the Business Day following the last day of the Interest
Period, in the event that such date is not a Business Day).

 

7.                                       To the best of Borrower’s knowledge and
belief following diligent inquiry, the computations set forth in Paragraphs 12
through 14 as certified by Servicer are accurate.

 

8.                                       [Check one of the following:]

 

o                                    No Potential Default or Event of Default
has occurred or is continuing under the Loan Documents; or

 

--------------------------------------------------------------------------------


 

o                                    No Potential Default or Event of Default,
other than Borrower’s non-compliance with Section 2.5.3.2 of the Credit
Agreement, has occurred or is continuing under the Loan Documents, Borrower is
otherwise in full compliance with the terms of the Loan Agreement, and will not
increase the outstanding principal balance of the Loan pursuant to this Renewal
Request.

 

9.                                       All of the other terms and conditions
set forth in the Credit Agreement and the other Loan Documents pertaining to the
Loan have been satisfied.

 

10.                                 The undersigned is an Authorized Officer of
Borrower.

 

11.                                 Notice of this Loan Request shall be deemed
received by Lender when (i) sent by facsimile to (703) 714-3002 or email to
mfla@freddiemac.com and (ii) verbally confirmed by telephone call to either
(when called in the following order of priority):  (1) Loan Accounting
Specialist, currently Denise Sanchez (703-714-3239), (2) Loan Accounting Senior,
currently Steve Dillon (703-714-2691), Loan Accounting Manager, currently Wendy
McCain (703-714-2926) or such other names and numbers as Lender may specify upon
prior written notice to Borrower, or (iii) confirmed by a return e-mail from one
of the foregoing individuals.

 

[The Renewal Request continues on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of                       ,         .

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By:

BHMF, Inc., a Delaware corporation

 

Its:

General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[The Renewal Request continues on the following page]

 

--------------------------------------------------------------------------------


 

12.                                 The current Loan to Value Ratio  is
                      (    %), which is less than or equal to the Maximum Loan
to Value Ratio set forth in Section 2.5.3.1 of the Credit Agreement of seventy
percent (70%), determined as follows:

 

 

A.

 

The current Loan balance

 

$

 

 

 

 

 

 

 

 

 

B.

 

The current aggregate Market Value of the Collateral Pool

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B and then multiplied by 100% equals the Loan to Value
Ratio

 

 

%

 

13.                                 The current Facility Debt Service Coverage
Ratio is [      ] : 1.00, which [check one:]

 

o                                    is less than 1.55 : 1.00, or

 

o                                    is greater than or equal to 1.55 : 1.00,

 

determined as follows:

 

 

A.

 

Net Operating Income of the Collateral Pool Properties determined by Lender

 

$

 

 

 

 

 

 

 

 

 

B.

 

Facility Debt Service (as defined in the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B equals the Facility Debt Service Coverage Ratio

 

 

%

 

14.                                 Following the renewal of the Borrowing
Tranche for the Interest Period requested herein, the Facility Debt Service
Coverage Ratio will be              : 1.00, which [check one:]

 

o                                    is less than 1.55 : 1.00, or

 

o                                    is greater than or equal to 1.55 : 1.00,

 

determined as follows:

 

--------------------------------------------------------------------------------


 

 

A.

 

Net Operating Income of the Collateral Pool Properties as determined by Lender

 

$

 

 

 

 

 

 

 

 

 

B.

 

Facility Debt Service (as defined in the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

 

C.

 

Item A divided by Item B equals the Facility Debt Service Coverage Ratio

 

 

%

 

Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs 12 through 14 above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value(s) prepared by Lender),
and (ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.

 

 

 

SERVICER:

 

 

 

 

 

a

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------
